 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFry Foods, Inc. and United Steelworkers of America,AFL-CIO. Cases 8-CA-10901, 8-CA-11000, 8-CA-11095, 8-CA-11147. and 8-CA-11477March 15, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn August 8, 1978, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief. The General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,l andconclusions of the Administrative Law Judge and toadopt his remedy2and his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Fry Foods, Inc., Tiffin,Ohio, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings. Nor do we find merit inRespondent's contention that, because the Administrative Law Judge gener-ally discredited the Employer's witnesses and credited the General Counsel'switnesses, his credibility resolutions are erroneous or attended by bias orprejudice. N.L.R.B. v. Pitlsburgh S.S. Co., 337 U.S. 656 (1949). We havefurther considered Respondent's contention that the Administrative LawJudge has evidenced a bias against Respondent's position. We have carefullyconsidered the record and the attached Decision and reject these charges.2 Backpay for the 30 unfair labor practice strikers who were found to havebeen unlawfully discharged by Respondent on April 20, 1977, will be com-puted in accordance with our recent decision in Abilities and Goodwill, Inc,241 NLRB 27 (1979). Thus, they will be entitled to backpay from April 20,the date of their discharges, rather than June 10, the date the Union made aunilateral offer to return to work, on behalf of all strikers. For the reasons setforth in his dissenting opinion in Abilities and Goodwill, Member Penellowould order backpay for the 30 unfair labor practice strikers to commenceon June 10.DECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me in Tiffin, Ohio,upon an amended consolidated complaint, issued by theRegional Director of Region 8, which alleges that the Re-spondent, Fry Foods, Inc..2violated every subsection ofSection 8(a) of the Act. More particularly, the amendedconsolidated complaint contains about 16 allegations of in-dependent 8(a)( I) conduct, including interrogations, threatsto discharge and close the plant, assault by automobileupon a striker, threats of physical injury to strikers, imposi-tion of more onerous working conditions upon returningstrikers, requests to employees to engage in surveillance ofthe union activities of other employees, a wage increasedesigned to discourage the union activities on the part ofemployees, and the institution and implementation of a sys-tem of written warnings designed to harass union sympa-thizers. The 8(a)(2) allegation asserts that Respondent un-lawfully sponsored an employee committee which discussedwith the Employer certain employee benefits and othermatters pertaining to the wages, hours, and working condi-tions of bargaining unit members. The 8(a)(3) allegationsinclude the alleged demotion of Mattie Taylor, the dis-charge of Rowena Gannon, the terminations of 30 namedunfair labor practice strikers, the suspension of severalunion sympathizers for assertedly specious disciplinary rea-sons, and the discharges of Tina Shetzer, Kay FortneyTong, Mary Jane Bodi, Susan Neikirk, and Wanda Depi-The principal docket entries in this case are as follows:Charge filed against Respondent by United Steelworkers of America,AFL CIO (herein called Union or USWA), in Case 8-CA 10901 on March31, 1977; second amended charge filed in Case 8 CA 10901 on April II.1977; third amended charge filed in Case 8 ('A 10901 on April 13. 1977:charge filed by the Union against Respondent in Case 8 CA-I 1000 on May9, 1977: first amended charge filed on May 16, 1977; second amended chargefiled on May 31, 1977; charge filed by Union against Respondent in Case 8-CA-11095 on June 14, 1977; charge filed against Respondent by Union inCase 8-CA- 11147, on July 6; charge filed against Respondent by Union inCase 8 CA-1147 on October 26, 1977; amended charge filed in Case 8CA-11147 on November 16, 1977; second amended charge filed in Case 8-CA-11477 on December 27, 1977; consolidated complaint issued by Re-gional Director of Region 8, in all of the above cases on December 20, 1977,and amended on January 12, 1978, and on February 14, 1978; Respondent'sanswer to amended consolidated complaint filed on January 12, 1978: hear-ing held in Tiffin, Ohio, on March 27-30, 1978, and April 18-20, 1978; briefsfiled by the General Counsel and the Respondent with me on June 14, 1978.In a related. but unconsolidated representation case, the following aredocket entnes of which I take official notice:Petition for representation election among Respondent's production andmaintenance employees filed by USWA on December 22, 1966 (Case 8-RC-10738); Regional Director's Decision and Direction of Election issued onFebruary 9, 1977; election held on March 18, 1977, which Union won by avote of 46 to 41; Union certified on March 25, 1977.Respondent admits, and I find, that it is an Ohio corporation whichmaintains its principal place of business at Tiffin, Ohio, where it is engagedin the processing and nonretail sale of onions and mushrooms. In the courseand conduct of this business, it annually ships goods and merchandise di-rectly from its Tiffin, Ohio, place of business to points and places locatedoutside the State of Ohio which are valued in excess of $50,000. Accordingly,Respondent is an employer engaged in commerce within the meaning of Sec.2(2), (6), and (7) of the Act. The United Steelworkers of America, AFL-CIO.is a labor organization within the meaning of Sec. 2(5) of the Act.241 NLRB No. 4276 FRY FOODS, INC.net. The 8(a)(4) allegation is addressed to the discharge ofRowena Gannon, the discharge and demotion of MattieTaylor, and the discharge of Kay Fortney Tong. The8(a)(5) allegation relates to an alteration of the compositionof the bargaining unit to remove employees from the unitby promoting them to supervisory positions; a flat refusalon the part of Respondent to meet and discuss terms andconditions of employment with the certified bargainingagent; the unilateral reduction of the wages of employeeMattie Taylor; a refusal to furnish data relating to wagerates and employee classifications, insurance coverage, va-cations, and pregnancy leave until required to do so by theterms of a district court order in a temporary injunctionproceeding; and the unilateral imposition of new and oner-ous working conditions without first bargaining about suchchanges. These changes include a written warning systemand new time standards for the packing of onions. Respon-dent denies the allegations of independent 8(a)(l) conduct,the alleged 8(a)(2) conduct, states that Rowena Gannonwas discharged for various nondiscriminatory causes, thatother discriminatees were likewise terminated for cause.and that the 30 strikers discharged on or about April 20were fired for picket line misconduct. Respondent main-tains that it has no duty to bargain with the Union becausethe representation election which the Union won was theproduct of unlawful interference in the form of organiza-tional activity by supervisors. Upon these contentions, theissues herein were drawn.3The Unfair Labor Practices AllegedRespondent is a family owned and operated corporationwhich maintains a production plant in an industrial sectionof Tiffin, Ohio. The principal officer and director of the firmis Norman Fry, who takes an active role in the daily man-agement of the business. He is assisted by his son, Philip,and his daughter, Beverly. Respondent has about 80-100employees, mostly women, who manufacture and ship rawand fried onion rings, mushrooms, and, on occasion, friedfish. The facility is made up of a number of different pro-duction lines which operate depending upon whether cus-tomer orders on file call for raw onion rings, fried onionrings, raw or fried mushrooms, or fish. The plant also con-tains a storage and a packing area. Employees are given avariety of assignments depending upon the item which isbeing produced on a particular shift. Respondent normallyoperates on a two-shift basis and has, on occasion, em-ployed a small third shift.Fry Foods, Inc., has been in business at its present loca-tion on Maule Road since 1968. Its premises extend about400 feet along Maule Road and can be entered from theroad at any point, except for a 50-75 foot portion in themiddle of the property line, which is a grassy strip runningfrom the plant office to the public right of way. The plantbuilding is about 300-350 feet long. The rest of the premisesconsists of parking lots.Until the events took place which gave rise to his case,Respondent's production and maintenance employees wereunrepresented. In December 1976, the Steelworkers beganan organizing campaign which has been fiercely resisted.I The corrections in the transcript are hereby noted and corrected.The initial general organizing meeting was held by USWASub-District Director, Walter Sledz, on Sunday evening,December 19, 1976, in a garage on East Davis Street. Themeeting and the meeting place were arranged by RowenaGannon, a group leader whose status as a supervisor is indispute in this case. Sledz explained to a number of Respon-dent's employees who attended this meeting the procedurefor organizing a union and the filing of a representationpetition. He also answered questions. A number of employ-ees signed cards on this occasion. On December 22, theUSWA filed a representation petition. A hearing was heldon this petition in mid-January. A Decision and Directionof Election was issued by the Regional Director on Febru-ary 9.Respondent learned of the December 19 meeting shortlyafter it took place. On the morning following the meeting,Day Shift Superintendent Jacci Franklin, an admitted su-pervisor, held a meeting with day-shift employees in thebreakroom during the morning break. She told them thatNorman Fry had heard that a union meeting had takenplace and said that Fry would like to know who was for theUnion. She asked everyone who was for the Union to standup. Everyone in the breakroom stood up. Among those pre-sent were Doris Kubis and Rowena Gannon. Franklin thenwent on to say that Fry did not care whether or not theUnion came into the plant because he would not negotiatewith it if it did. She also said that Fry had lined up threepotential buyers for the plant and would sell the plant if theUnion did come in. These statements by Franklin are un-controverted. Later on in December or January, Franklintold Gannon privately that if Fry ever found out whobrought the Union in, he would fire them.In January 1977, Gannon had a conversation with Fryabout the organizing campaign. She told Fry that she wasunder the impression that Fry had been blaming her forbringing the Union into the plant. After pressing him for ananswer, Fry said that there was a rumor going around thatGannon was the one who had been responsible for bringingthe Union into the plant. She denied being the leader of theunion drive. She then told Fry that, during an organizingcampaign that had taken place some years before, she hadbeen 100 percent against the Union but this time she wouldbe 100 percent for it. Fry replied, "Blondie, the funny thingis that nobody is going to win." Gannon then stated, "Wewill see." Gannon also attended the R case hearing in Janu-ary and testified at the request of the USWA.On or about February 22, Fry and Plant ManagerWayne H. Fogelman held a meeting with certain employ-ees. At this meeting Fogelman did most of the talking. Hetold the employees that unions might be all right for a largeplant, but Fry Foods was too small for one. He also saidthat just because a union came into the plant did not meanthat employees would get a raise because they could not getblood out of a turnip. Fogelman urged employees to attendunion meetings to get all the pros and cons.Early in February, Shirley Whipple went to a public ac-counting office in Tiffin owned by Dominic G. Rainieri toget her income tax forms prepared. Rainieri is a director ofRespondent's corporation. In addition to discussing hertaxes, she told Rainieri she was looking for a job. He askedher how she felt about unions and she replied she did notcare one way or the other. He said he would try to help her77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDget a job at Fry Foods. Whipple told Rainieri she had beenthere in January, but they were not accepting applicationsuntil spring. Rainieri informed her that Fry was looking forworkers who were antiunion. When she returned home,Whipple received a phone call from Norman Fry. Theytalked about the possibility of employment. She was invitedto come to the plant to fill out an application blank. Shewas also told that she and her friend, Sharon, could alsostart work the following Monday. Shortly after this phoneconversation, Whipple received another call, this time fromRainieri. Rainieri told her that any information she couldsupply the Company on the subject of union activity wouldbe appreciated and it would mean extra money in her pay-check. She asked Rainieri how she should transmit anysuch information and was told that she could just write anote and drop it in the mail. Rainieri then told her thatthere were other employees in the plant who were doing thesame thing.On February 23, at the request of Kay Fortney Tong,'five employees received permission from Franklin to takeoff work for the express purpose of going to nearby Fre-mont for the announced purpose of giving affidavits to aBoard agent who was investigating the first of five chargesfiled in these consolidated cases. They were Rowena Gan-non, Doris Kubis, Youlanda Phelps, Mattie Taylor, andKay Fortney Tong.On March 3, 1977, Respondent filed a charge against theUSWA in Case 8-CB 3347, alleging that the Union hereinhad restrained and coerced the freedom of choice of Re-spondent's employees by using company supervisor, Ro-wena Gannon, to coerce employees into signing designationcards. The charge was dismissed the day before the electionand did not serve to block the holding of the election.During March, Fry gave two or three speeches to com-pany employees concerning the election, which took placeon March 18. In these speeches, Fry spoke from a preparedtext and urged employees to reject the Union. He departedfrom the text time to time and answered questions whichemployees put to him. I credit the testimony of Kubis, Gan-non, and others to the effect that, in the course of one ofthese massed assembly speeches, Fry told employees thathe did not care whether the Union got in or not because hewould not negotiate with it. He also said that he would bein charge even if the Union came in, and that if it did comein he could close the plant doors. At one of Fry's massedassembly speeches, he also told employees that he had suf-fered a number of reverses in recent months, including adeath in the family and a fire in June 1976 which destroyeda substantial portion of his plant. He asked employees tobear with him one more year and give him a chance toprove himself. He suggested that if, during that time, he hadnot improved working conditions, including more holidaysand better pay, the employees could then vote a union in.He also asked the employees what it was that they wanted.Gannon spoke up and said that the employees wanted bet-ter pay, better working conditions, and wanted to be treatedbetter than the "scum" that Fry was bringing into the plantoff the street. She complained that Fry was treating newpeople better then he was treating the girls who had beenworking for him a long time. Gannon also asked Fry if he' Tong is often referred to under her maiden name, Barbara Kay Fortney.would fire anyone he found responsible for bringing theunion into the plant. Fry replied by directing his remarkspersonally to Gannon. He noted that she had worked at theplant for 9 years and stated that if she continued to work aswell in the future as she had in the past. she had nothing toworry about. He added that he had only fired two people inthe history of the Company-one for embezzlement and theother for stealing.As indicated before, the representation election was heldon March 18, 1977. Employee Mattie Taylor served as theUnion's observer. The Union won the election by a vote of46 to 41. No objections to the conduct of the election werefiled so the Regional Director issued a certification of repre-sentative on March 25, 1977. On April 4, 1977, Bob L.Kemp, USWA staff representative, sent a letter to fry inwhich he notified Fry that a bargaining committee for hisemployees had been chosen consisting of Doris Kubis aschairman and Rowena Gannon and Wilma Hoover as com-mitteepersons. In the letter, Kemp requested that Fry sup-ply the union certain specified information, including a se-niority list, a list of the classifications of employees withtheir rates of pay, information relating to coverage of em-ployees by various insurance policies, and a list of fringebenefits enjoyed by employees. He also requested a meetingbetween the Union and Fry concerning the information re-quested and stated that "'once we have met and secured thisinformation, we can properly negotiate a contract. Pleaseadvise of the earliest date that we can meet." No meetingshave ever taken place between Fry and any union represen-tatives concerning either collective bargaining or the re-quested information. None of the requested informationwas supplied to the Union until July 9, when Respondentwas directed to comply with this request by the terms of adistrict court order. In fact, neither Fry nor anyone on hisbehalf made any reply to this letter until early in June.On April 5, Respondent discharged Gannon. On thisdate she was called into Fry's office to meet with Fry, Bev-erly Fry, Fogelman, and Franklin. Fry had a piece of paperin front of him and appeared to be reading from it to Gan-non. He told her that, for reasons beyond his control, hehad to dismiss her. He then stated as his reasons that sheleft company premises on numerous occasions on unionmatters, had been late to work, and had slowed down pro-duction, whereupon she replied that Fry had not heard thelast of her. Fry then gave Gannon 15 minutes to leave thepremises.At the representation hearing which took place in Janu-ary 1977, Respondent contended that several group leadersthen in its employ were supervisors within the meaning ofthe Act and should be excluded from voting in the election.The Regional Director concluded differently and no appealto the Board was taken from his decision. The RegionalDirector based his decision on the testimony of three groupleaders and one former group leader who appeared at thehearing to contradict the testimony of Plant ManagerWayne H. Fogelman. He found that group leaders, as theywere constituted in January 1977, had no power to hire orfire employees, nor did they play any role in the promotionof employees. While group leaders sometime reported workviolations to Franklin or Fogelman, it was left to highermanagement to institute disciplinary action, when war-ranted, at its own initiative and based upon its own investi-78 FRY FOODS, INC.gation. The role of group leaders in the processing of griev-ances was merely that of a conduit of complaints fromemployees to company management. The Regional Direc-tor also found that the authority exercised by group leadersin shifting employees from job to job was minimal and rou-tine and was accomplished as directed by a productionschedule. Moreover, the Regional Director was impressedby the fact that group leaders, while receiving a slightlyhigher hourly rate and greater life insurance coverage thanregular production and maintenance employees, receivedno other fringe benefits setting them apart from rank andfile employees. It also appeared that they spent most oftheir working day performing the same production linetasks which were assigned to admittedly nonsupervisoryworkers. The decision, dated February 9, 1977, spelled outall of these matters and the Regional Director's conclusionsin great detail.Fry was disappointed by this decision and, immediatelyafter the election, took steps to invest group leaders withgreater indicia of supervisor authority. On April 11. Re-spondent promoted ten group leaders' to become salariedemployees. Respondent also posted a notice to the effectthat group leaders were not officially to be referred to assupervisors, although they still continued to perform rou-tine production line tasks as in the past.6At this time, groupleaders were specifically told that they had the power toissue written warnings slips, and, as events to be recitedlater indicate, they exercised this power with great liberal-ity. I credit the testimony of Terrie Haman to the effectthat, under the new arrangement, supervisors did not con-sult quite so often with Jacci Franklin about small produc-tion-line decision as they previously had done. They alsobegan to make assignments of employees from line to lineas the need arose, whereas previously group leaders werelimited in the reassignments they made to relocating em-ployees from place to place on a single line. There is nodispute in this case that the supervisors, in their newly cre-ated status, are in fact supervisors within the meaning ofthe Act. The dispute is whether Respondent's action onApril 11 constituted an upgrading of positions or whether itwas merely a restatement of existing powers and duties ofgroup leaders.On Saturday, April 16, a meeting of Respondent's em-sThe 10 individuals involved in this wholesale upgrading were NaomiHardesty, Nancy Musser, Wilma Hoover, Thelma Puffenberger, FnedaBeckley, Theresa Warnament, Dorothy Robinson. Terne Haman. and LindaNitecki. Sometime thereafter, Glenda Smith was also made a salaned super-visor.6 An unsigned memorandum on Fry Foods Stationery, taken from com-pany files which were subpoenaed at the heanng, contains some insight intothe change which took place from group leader to supervisor that took placein April 1977. While Fry denied any knowledge of the document. the docu-ment recites matters concerning a fire in 1976 and tragic events "in my life inthe last year." all of which make in quite clear that the memo originated withhim. Before reciting in the memorandum both a cataolgue of powers on andduties to be exercised by supervisors and an outline of the organizationalstructure of the plant, Fry wrote:It appears to me that it is economically important for us to restructureour organization. It has simply grown too fast and we must catch upwith the growth or we simply will not be in business. The organizationplan has been considered and discussed by management over the pasttwo years. We fully intended to implement such a plan before the firebut the tragic events in my life the last year made us postpone thisimplementation.ployees took place at the Fireside Restaurant in Tiffin.About 55 people attended. A discussion of recent eventstook place, particularly the failure of Respondent to replyto Kemp's letter of April 4 and the discharge of Gannon onApril 5. The employees voted to go on strike to protestthese events.The strike began in the morning of Monday. April 18.Some employees gathered at the plant around as early asmidnight. At some point early in the morning of April 18,picket lines were established and picketing commencedwith the use of "Unfair" signs. The strike lasted until June10. About 4 o'clock' on this morning, two large deliverytrucks arrived at the plant bearing loads of onions. Theseloads had been dispatched to Fry Foods from a broker inHenderson, Texas. Drivers Wilfred A. Burrows and Wil-liam McCoy, both employees of the East Texas TruckRental Company, arrived about the same time and parkedtheir trucks on Maule Road immediately in front of theplant, but on the opposite side of the road from the plant.McCoy's truck was parked in front of Burrows' truck facingnorth. A number of unidentified women were millingaround and came up to the truck hollering "you can't un-load here." Fry came out of the plant, got in the cab ofMcCoy's truck, and spoke briefly with McCoy and Bur-rows. He told the drivers he wanted the onions unloadedthe easiest and best way.Burrows returned to his truck. He informed one of thestrikers that he had perishables on his truck, that they werevaluable, and that he had to get them unloaded or else hewould be financially responsible for their spoilage. He thengot into his truck and made preparation to back the truckinto the plant premises from the road. He testified that helooked in his rear-view mirrors and saw about 15 people.none of whom he could identify, standing along the oppo-site side of the road between the truck and the plant. Theywere holding hands in such a manner as to form a barrierbetween Burrows and the plant. Burrows decided that hewould not attempt to back his truck into the plant and didnot do so. McCoy testified that one unidentified strikerthreatened to lay down under the wheels of his truck if heattempted to back into the plant. McCoy and Burrows thendecided to pull away and meet Fry at a location a fewblocks from the plant. They did so. Both of them informedtheir principal in Texas by long-distance phone what hadhappened. Burrows was instructed to proceed to Clevelandand to deliver his onions to a different consignee. McCoyparked his truck temporarily in a municipal parking lot andreturned to the plant later on in the same day, at whichtime he unloaded it in the plant storage area without inci-dent.The events relating to the attempted delivery of onions by two over-the-road truckdrivers on the morning of Apnl 18 are the subject of widely ary-ing accounts which disagree even as to the exact time when the trucks ar-rived and departed I conclude that the events in dispute tok place between4 and 5 a.m. and believe that the most reliable testimony concerning certainmatters which are controverted came from officer Denny McCormack of theTiffin Police Department. Officer McCormack and another member of theTiffin Police force were hired by Fry to work during their off-duty hours toguard the plant premises. They were present during the onion truck incident.McCormack's professional training as an observer and his point of view.being a witness not personally involved in the strike. together with his de-meanor on the stand impressed me that he was the person most likely to tellan accurate and unbiased story.79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoth trucks were in front of Fry's premises for an esti-mated twenty minutes. Both drivers testified that no strikermade any threats to harm either them or their trucks andthat no one caused any damage to their property. However,the presence of some strikers shouting and holding handsalong the berm of the road in front of the plant convincedthem not to attempt to unload during the early morninghours. McCormack testified that he heard people yellingwhen the onion trucks arrived and saw them running backand forth. It was McCormack who asked Fry to have thetrucks moved since they were parked in the middle ofMaule Road and would block other traffic which mightapproach. McCormack testified that he did not observe anyhuman chain or long lines of employees standing shoulderto shoulder along the entrance to the plant. He further tes-tified that he did not observe any conduct on the part ofstrikers during the time the trucks were in the vicinitywhich would warrant the making of an arrest under theorders which he had been given by the chief of police,which were to avoid making an arrest unless he observedsomeone who threatened physical harm or observed a se-vere risk to persons or property. Neither during nor afterthe incident was he requested to make any arrests of anystrikers and he made none.Two days later, Fry discharged the 30 discriminateesnamed in paragrpah 31 of the amended consolidated com-plaint for picket line misconduct. Of this number, there isno eyewitness testimony that 12 of them were at the picketline during the incident involving the delivery trucks.8There is testimony that 6 of the 30 discriminatees named inparagraph 31 were at or near the plant premises during theincident. However, these six individuals9took the stand, de-nied that they were present at this time, and maintainedthat they did not arrive at the plant until later in the morn-ing after the trucks had driven away. I credit their denials.Mattie Taylor and Rowena Gannon admit that they werepresent when the onion delivery trucks drove up. As to theother II individuals named in the amended consolidatedcomplaint, there is testimony that they were present at thetime in question and they did not deny this testimony. Ac-cordingly, I conclude that they were present at the time ofthe incident." However, the testimony is inconclusive as towhich, if any, of these persons was part of a human chain orline-up which prevented Burrows from backing his truckinto the plant. The only picket identified by these driverswas Kathy Lawrence, a USWA organizer.An hour or so after the delivery trucks left the plant areasome employees began arriving for work and other employ-ees began arriving for picket line duty. Employee MargaretKessler drove her pickup truck through the picket line and,in the course of doing so, struck picket Youlanda Phelps onthe hand and squarely hit picket Hank Conely, throwinghim on the hood of the truck and then to the grond. A"This category includes Tina Shetzer, Rose Ridner, Mary Bodi, LindaRunion, Betty Reinhart, Rita Caldwell, Patricia Davis, Timothy Magers,Carol Lockard, Linda Firestone, Brends Taulbe, and Charlotte Lucius.9 These individuals are Elizabeth Glick, Dories Kubis, Thelma Cameron,Barbara Fortney Tong, Mary Elchert, and Youlanda Phelps.l0 These individuals are Bonnie Schroen, Lynn Burlile, Barbara Bell, Mil-dred Zallner, Polly Endicott, Deborah Wellborn, Ethel Long, Wanda Depi-net, Carolyn Bloom, and Hank Conely.crowd gathered about Conely as he was lying on theground. An ambulance was summoned and Conely wastaken to a hospital." One of those who had gathered aboutConely was Tong. She was walking across the parking lot infront of the plant from the point where Conely was lying toa point near the edge of the road when she observed a carapproaching driven by Supervisor Nancy Musser. In thecar were other employees and supervisors including NaomiHardesty. As the Musser car came into the parking lot,Musser gave no warning and in fact increased her speed asshe passed through the picket line. She struck Tong justinside the picket line and caused her to be thrown up on thehood in spread-eagle fashion. Tong was then thrown to theground. Musser continued on without stopping or renderingassistance and drove her car around to the back of the plantwhere she parked. Tong was taken to a hospital and exam-ined. Apparently she suffered no serious harm, althoughthis finding should not be taken a determination of the na-ture and extent of any injuries arising from the collision."On April 20, Fry also sent a letter to most of his employ-ees and supervisors in which he stated:It has come to the company's attention that someemployees feel that Rowena Gannon was dischargedbecause she engaged in union activities. This is nottrue. This company respects the right of our employeesto engage in union activities and if any company offi-cial interferes with this right, and it is brought to ourattention, that offical will be visited with harsh sanc-tions.Rowena Gannon was discharged because she par-ticipated in a slow down, resulting in a heavy mone-tary loss to the company. The company had no alter-native but to discharge her for this act of disloyaltyand subversionOn April 22, Fry sent another letter to employees. Itread:As you know by this time, the Steelworkers' Unionwent out on strike at 10:00 p.m. last Sunday. We ob-tained an injunction from the Court stopping all vio-lent activities on the picket line. Also last week thecompany continued production and we intend thisweek to speed up production to the normal level.This week we are advertising in the Advertiser Trib-une for new employees, replacing those who are nolonger with the company. If you are interested in re-turning to work, please contact this company immedi-" Respondent contends on its brief that a newspaper photo, taken later onin the day and depicting a striker using a baseball bat as a stick on which tocarry a picket sign, was of Hank Conely (or Connolly). The picture depictsthe striker, with back or side turned to photographer, in a running position.There is no evidence in the record identifying the picket in question as HankConely. I grant so much of the General Counsel's post-trial motion whichseek to strike a portion of p. 76 of Respondent's brief relating to Conely,because the assertion in the brief as to Conely is unsupported by the record.11 Musser did not testify, although she is still a supervisor at the plant. Itshould be noted that Tong has instituted a civil suit against both Respondentand Musser as a result of this incident. In assessing the attitude of Mussertoward strikers generally, I credit the uncontradicted testimony of employeeJulie Moon that, sometime in July, Musser was heard to say to NaomiHardesty and others at the plant that she would like to "knock hell out of allthe union girls and run them down the fryer."80 FRY FOODS, INC.ately. If you wish we will pick you up and escort you toand from work.If you decide not to contact the company and returnto work, we will have no recourse but to hire new re-placements.We ask you to make your own decision and not beinfluenced by any threats by the union or third parties.We guarantee a peaceful atmosphere.At or about this same time, Respondent instituted anacross-the-board 10-cent-an-hour increase for all produc-tion and maintenance employees. The exact time this in-crease took effect is not clear. Two employees testified thatthey received it just before the strike began. A stipulation inthe record indicates that the increase was instituted onApril 22, just after the strike began. In any event, it tookplace after the Union was certified and did not come aboutas the result of collective bargaining between Respondentand the newly certified bargaining representative.Beginning late in April, Respondent began to hire newemployees. It also temporarily contracted out some of itswork. On June 10, the Union terminated the strike andmade an unconditional written offer to Respondent on be-half of all strikers to return to work. On June 13 or 14, 11strikers were reinstated.' On June 24, the Regional Direc-tor filed an application in the United States District Courtfor the Northern District of Ohio, sitting in Toledo, for a10(j) injunction to be directed at various allegations of theamended complaint. A hearing on the petition took placeon 3 days late in June and early in July 1977, before U.S.District Judge Don J. Young.' In an order dated July 8,Judge Young ordered Respondent to reinstate RowenaGannon and the 30 employees who were discharged onApril 20. Respondent was further ordered to provide theUnion with the information it requested and to cease anddesist from engaging in various activities in violation of Sec-tion 8(a)(l) of the Act. The district court did not orderRespondent to commence active collective bargaining withthe Union. The findings and opinion of the court, enteredon July 12, contain, inter alia, the following observations:After offering evidence upon all matters in issue, thepetitioner (the Regional Director) and the union restedtheir cases. The respondent and the union rested theircases. The respondent then moved for judgment in itsfavor and declined to go forward with the offering ofany evidence, but rested after making a long argumentwhich included the claim that it could have producedthirty witnesses who would have conclusively proventhat there was no substance to any of the claims of thepetitioner or the union with relation to any unfair la-bor practices on the part of the respondent.The Court should make it clear at the outset that itdoes not accept respondent's interpretation of eitherthe evidence that was offered or the remarks or rulingsof the Court. The closing argument of respondent'sm3 Those reinstated at this time were Betsy Albaugh, Anita Dickson, Car-rol Drake, Mary Dyer, Mary McFemn, Nancy Price. Joan Stark. ShirleyShatzer, Diane Steinmetz, Evelyn Wellman. and Clara Wolfe." The case is captioned Levine v. Fry Foods, Inc., Civil No. C-77--304, inthe United States District Court for the Northern Distnct of Ohio. At thiswriting, the temporary injunction issued by Judge Young is being appealedby Respondent to the U.S. Court of Appeals for the Sixth circuit.counsel is so far from what the record shows that italmost seems as if he must have been in some othercourtroom during the proceedings. Continuouslythroughout the hearing, respondent's counsel, after theCourt had made rulings, would restate the Court's rul-ings in language that usually bore little resemblance towhat the Court had said. The fact that the Court didnot attempt to resolve these differences is not to beconsidered as indicating an agreement with counsel'sstatements.Norman Fry, the President of the respondent com-pany, was called by the petitioner for examination as ahostile witness under the Rules of Evidence. He wasexamined at considerable length on what formerlywould have been called redirect examination by re-spondent's counsel. His testimony was so evasive andso in conflict with all the other evidence in the case asto be worthy of little or no credence. If the respon-dent's other thirty witnesses had been no better thanMr. Fry, their testimony would have been far fromconclusive."On July 18, Respondent restored to duty pursuant to theinjunction all the discriminatees who desired to return.About 25 came back to work. Between the time of the in-junction and the return of these employees, Respondentheld a meeting among its supervisors, company counsel,and the employees who were working. Fry told these em-ployees that no union was coming into the plant and thatemployees would not have to pay dues. He said that no oneshould talk union in the plant and that no one would tellhim how to run his plant. He also informed employees thatthey would have no permanent or fixed job assignments.Respondent's counsel informed employees at this meetingthat the other strikers would be returning to work the fol-lowing Monday. He urged them to treat them like everyoneelse, but stated that as far as he was concerned, there wouldbe no union at the plant for another 4 years. He added thathe thought that the union had done a dumb thing by goingto the Federal court in Toledo because the district judge atthat court was not an expert in labor matters. He addedthat the judge was a liberal and that he was going to appealhis decision. I credit the testimony of Julie Moon to theeffect that her supervisor, Naomi Hardesty, told her at orabout this point in time to avoid speaking with the unionpeople who were returning to work.Just before the strikers returned to work, Fry had an-other meeting with company supervisors. Two former su-pervisors, Terrie Haman and Glenda Smith, credibly testi-fied that Fry told them at this meeting that he wanted to getrid of the strikers and instructed his supervisors to harassthem. He suggested that supervisors try to get returningstrikers angry, start arguments with them, and incite themto curse at their supervisors.Strikers who returned to work on July 18 were, for themost part put back to work together on the onion line pur-suant to Fry's instructions. Fry stated that he did not wantthem to be mingling with nonstrikers. Those who hadworked elsewhere before the strike did not resume their oldpositions. After July 18, all employees were faced with newm' Fry was no more persuasive his second time on the stand.81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork rules or a more stringent enforcement or implementa- which took place in July 1977. There was considerable un-tion of old work rules. Prior to the strike, female employees contradicted testimony that, before the posting in Julywere required to wear hairnets which were supposed to cov- 1977, employees and supervisors occasionally engaged iner all of their hair. It frequently occurred that an employee soliciting for a variety of purposes during working timelet her bangs hang out under her hairnet. This was now without incurring any objection from Respondent's man-strictly forbidden, whereas previously the practice was tol- agement. Before the strike, employees occasionally usederated. Employees were now required to wear a different working time to take up collections for birthday presents,pair of shoes inside the plant than the shoes they wore to flowers for funerals, and the Heart Fund. Employees alsowork and were required to take off the shoes in which they sold Avon products and homemade stuffed animals. On oc-worked and put on their street shoes before leaving the casion, an employee would leave the plant to buy lunch forplant. It frequently occurred that some employees, espe- others and would take up a collection for the food that wascially the older and heavier ones, either leaned on the con- ordered.veyor from time to time or rested their feet on a bar be- Late in August, Respondent instituted the practice of giv-neath the conveyor belt. In fact, the bar in question had ing supervisors small spiral-ring notebooks in which theybecome bent, presumably as a result of weight being placed were instructed to jot down any occurrences which tookupon it over time. Such acts were now strictly forbidden as place during the day. They were instructed to turn thesea safety hazard and supervisors gave warning slips to em- books into the office at the end of the week. On the onionployees when they observed this practice. Prior to the strike, line, manned largely by returning strikers, a daily reportRespondent observed a rule of reasonableness concerning was made of such occurrences in addition to the notationstalking among employees as they worked at a conveyor made in the supervisor's booklet. A large number of booksbelt. They could and did talk while working so long as their were compiled in this fashion. Certain of these notebooks,talking did not interrupt their work. After the strike, em- represented to contain examples of the kind of notes whichployees were strictly forbidden from talking to those em- supervisors were keeping, are in evidence. They documentployees who were standing directly across the conveyor belt the most insignificant trivial occurrences. Great attention isfrom them. One supervisor, Thelma Puffenberger, told the devoted in these notebooks to the names of employees whoemployees under her supervision that they were not allowed went to the toilet other than at normal breaktime, togetherto talk at all. Supervisor Wilma Hoover'6 told employee with the times they went and the number of minutes theyBetsy Albaugh that she was not allowed to talk at all to were absent on such errands. Any conversations betweenreturning striker Mildred Zallner. employees and supervisors which were other than the mostIn July 1977, Respondent requested his attorney to pre- prosaic and routine were recorded, along with bits of con-pare the text of a no-solicitation rule which was then posted versations which must have been most routine. Breakdownsin the plant. The rule which was posted read: on the line, transfers of employees from one line to theother, and similar information were also noted. One super-visor did some doodling on the front of her booklet andNO SOL.ICITATION AND NO DISTRIBUTION RULE noted in writing on the booklet that she was doodling justNo employee or any other person shall be permitted to to impress upon the employees under her supervision thatsolicit or promote subscriptions, pledges, memberships, she was wasting time while they were working.or any other types of support or cooperation, individ- Early in the fall, Respondent began to make surreptitiousuals, organizations or to collect money for work pur- time studies of the employees on the onion line who wereposes on their working time. The distribution or circula- assigned to pack onions. At the end of the line, onion ringstion of leaflets, pamphlets or other literature is roll down the conveyor belt and are taken off in bunchesconsidered promotion within the meaning of this para- and placed in 2-pound boxes. The boxes are then placed ingraph and is not permitted except in non-working cartons. Supervisors were instructed to record the amountareas during non-working time. Anybody who does so of time it took employees to pack a 2-pound box of onions.and thereby interferes with his own work or the work At first, they used the wall clock for such timing. Later,of others will be discharged. they were issued stopwatches. The times in question wereoften entered in the booklets which the supervisors kept,Norman Fry and, as indicated hereinafter, some employees were givenreprimands for packing too slowly. At first, no specific timePresident standard or target existed to measure the proper speed of apacker. About the middle of December, Fry, after consult-Fry contends that it always had a no-solicitation rule in ing with his supervisors, determined that 35 seconds was aneffect at the plant and had, in fact, posted such a rule. He appropriate amount of time for packing a 2-pound box.was unable to produce a copy of the rule. Respondent does Thereafter, employees were notified that they would benot contend that the former rule had the same text as the held to this standard.' No discussion of the establishmentabove-quoted rule. Fry stated that the copy of the former of a packing standard or the appropriate length of timerule which was posted was burned in the fire of June 1976. which should be allocated to this operation was ever dis-No rule was posted between June 1976, and the posting cussed with the Union.16 Hoover, an erstwhile union committee person. apparently suffered achange of heart. After the strikers returned to work, she told a group ofemployees in the lunchroom tha she would like to follow one of the strikershome, comer her, and run her own car into the side of the employee's car.17 It should be noted that factors other than an employee's diligence anddexterity affect her speed in packing a box of onions. When onions run slowon the conveyor belt, there is not as much to pack so packing time increases.82 FRY FOODS, INC.Perhaps the most noticeable change in working condi-tions which existed after the strike was the frequency withwhich supervisors gave out written warnings. Normally athird written warning resulted in a discharge, although thisrule was not followed inflexibly. It is not disputed that,before the strike, written warnings were only given out bythe plant superintendent, the assistant superintendent, orpersons above them in Respondent's hierarchy. Groupleaders did not give written warnings. After the strike, su-pervisors (who formerly were group leaders) issued writtenwarnings with great frequency. It is also undisputed thatthe only infraction which drew reprimands before the strikewas repeated and flagrant absenteeism. Almost without ex-ception, prestrike reprimands were never handed out formisconduct on the job. This policy changed radically afterthe strikers returned. The General Counsel adduced de-tailed evidence relating to the issuance of poststrike writtenreprimands, many of which formed the predicate for sus-pensions or discharges which the General Counsel contendswere discriminatory. There is also evidence in the recordthat job assignments were made to returning strikers whichwere particularly onerous, especially in the case of someemployees who possessed known physical infirmities thatbecame aggravated by fumes, smoke, or other conditionsexisting in certain parts of the onion factory. When illnessarising out of plant conditions was brought to the attentionof management, Respondent was inflexible in accomodat-ing requests for reassignments, although before the strike itnormally made allowance for allergies, personal reactionsto onion fumes, or similar physical conditions when makingjob assignments. It is true that the entire plant smells ofonions, but fumes are more pungent and pronounced insome sections than in other sections.The record is replete with specific instances which af-fected employees looked upon as acts of harassment of dis-crimination by Respondent. Kubis, the bargaining commit-tee chairman and a striker who was put back to work as aresult of the district court order, testified that, in January1978, she received a message at the plant to pick up herhusband at his place of employment because he had be-come ill with a sudden attack of hypertension. She left theplant with permission, picked up her husband, and tookhim home. The next day she took him to the doctor andmissed work on account of this errand. She phoned Re-spondent's office to report that she would not be coming inand asked what she should do to establish the fact that shewas taking her husband to see a physician. She was told bythe receptionist to bring in a doctor's certificate saying thatshe was with her husband in his office.When she returned to work, Kubis presented her supervi-sor, Glenda Smith, with such a certificate. Smith turned itover to the assistant superintendent, Franklin. Shortlythereafter, Franklin gave Kubis a written warning slip foran unexcused absence, telling her that Fry refused to acceptthe doctor's certificate. Kubis, an employee of Respondentfor 7 years, testified that this was the first time Respondentever refused to accept a doctor's certificate from her and thefirst time she had ever received a warning of any kind, ei-ther oral or written, for an unexcused absence.Youlanda Phelps was an active striker and the daughterof Gannon, whose termination on April 5 is here in issue.Phelps returned to work on July 18 pursuant to the DistrictCourt order. Shortly after her return to work, she wascaught up in several confrontations with Supervisor TerrieHaman. On or about July 25, Phelps was accused by Ha-man of calling employee Margaret Kessler a scab. Hamangave her a warning slip for making this remark. Phelps de-nied making it. Haman told her that she really did not un-derstand what "scab" meant. Phelps replied that the federaljudge (presumably Judge Young) said it referred to anyonewho walked or drove through a picket line. Fry walked upduring the conversation, and Phelps turned to him andadded, "I guess that means you are a scab, too." Shortlythereafter, on another occasion, Phelps began to cough re-peatedly. Haman told her to shut up and start working,adding that if employees did not act like a "bunch ofdamned kids," they could get their work done. Phelps re-plied by calling Haman a "suck ass." For this remark shereceived a second warning slip and a 2-day suspension. Ear-ly in October, Supervisor Hardesty gave Phelps a writtenwarning slip for working too slow and for letting good on-ions fall off the conveyor. This slip noted three instancesduring which Phelps was timed while packing onions.In the middle of October, Phelps received a third writtenwarning slip and a 3-day suspension to go with it. WhilePhelps was speaking with Tong concerning a warning slipthat Tong had received. Supervisor Musser came over andscreamed at them to shut their "damned mouths" and workfaster. Phelps told her to "stick it."One of the least desirable assignments, in the opinion ofsome employees, was the batter fried onion line. This line islocated in a recessed or semienclosed section of the plant.Part of this operation involves frying breaded onions indeep fat as they come down the conveyor and then remov-ing them from the fryer to be cooled and packed. For var-ious reasons including overheating, the fryer often smokesup the entire area with hot grease fumes which becomemixed with the scent of onions that permeates the entireplant. Returning striker Mary McFerrin'8worked on the so-called garbage line before the strike and rarely worked thebatter fried line because management knew she could notstand the smoke. On the garbage line, broken onion ringsand other scraps unsuitable for packing are removed byhand from the conveyor. When McFerrin returned fromthe strike, she was regularly and frequently placed on thebatter fried onion line, a job that was generally reserved forreturning strikers. On several occasions she was overcomeby the smoke on this line and was sent home. She consulteda doctor about her reaction to the smoke, and he advisedher to quit her job. However, she declined to do so. McFer-rin also testified that, on one occasion in the middle of July,Supervisor Puffenberger gave her a written warning slip fortalking with Shirley Shatzer.Returning striker Tong received several written warningsduring the summer and fall of 1977 and was terminated onDecember 5, 1977. On October 6, Tong was given a writtenwarning by Supervisor Smith for taking too long to packonions. She was timed at 60, 52, and 60 seconds, respec-tively, packing for three different boxes. When asked bySmith to sign the warning slip, she simply wrote on the slip:'a McFerrin was one of the strikers who was voluntanly offered reinstate-ment on or about June 14.83 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Shove it up your scabby nose." A few minutes later, Smithgave Tong a second warning slip for calling a supervisor ascab. Tong wrote on this slip: "You can still stick it up yourscabby nose." On October 10, she was timed at 1 minute, 1-1/2 minutes, and I minute, respectively, in packing threeboxes of onions and was given another warning slip and a3-day suspension. On November 22, Puffenberger gaveTong a warning slip for taking one minute to pack a box ofonions. On this slip Tong wrote, "Cram it, scab." Sometime before Tong was discharged, Smith was heard to sayto a group of employees, "We have Kay down. We haveonly a couple of more to go." Hardesty, who was present,laughed at this statement. On December 5, Tong was givena final warning slip for taking 59, 60, and 61 seconds, re-spectively, to pack a box of onions and was told she wasterminated for this reason.Mattie Taylor, who started working for Respondent in1970, was promoted to group leader in 1974 in charge of themushroom or extruded onion lines. For this promotion shereceived a 20-cent or 30-cent-an-hour raise. On one occa-sion in 1975, Fry saw that she had become very red in theface while working on the extruded onion line so he tookher off the line and transferred her to the processing roomwhere onion fumes are at a minimum. While this transfermeant that she was no longer a group leader, she receivedno reduction in pay and continued to work at this location.Taylor attended the R case hearing in January 1977, andtestified in support of the Union's contention that groupleaders were not supervisors. At the same hearing, BeverlyFry, testifying in support of the Employer's position thatgroup leaders were in fact supervisors, stated in the courseof her testimony that Taylor was not a group leader but wasa regular production worker. A week or so later, Taylorquestioned Beverly Fry concerning her statement and wastold that she had been demoted from the position of groupleader to production worker at the request of Union Repre-sentative Sledz so that she could vote in the forthcomingelection. Sledz credibly denied making this statement andBeverly Fry did not testify at all. Taylor served as theUnion's observer at the election. Shortly after the election,but before the strike, she was informed that she was receiv-ing a belated reduction in pay which went with her demo-tion from group leader to production worker. As a result,she lost 35 cents an hour in wages, beginning April 8. TheUnion was not consulted about this reduction.Before the strike, Taylor rarely worked on the so-calledgarbage line because the sharp odor of freshly cut onions inthe vicinity of the garbage line made her sick and occasion-ally made her vomit. After she returned from the strikeunder the court order, she was frequently required to workthe garbage line and to bend over the freshly cut onions for2 hours at a time. Occasionally this assignment caused herto vomit. On September 20, 1977, she complained to Fryabout the assignment and the effect it had on her. Fry'sreply was that nothing could be done about it, adding thatthe girls got themselves into this problem and they wouldhave to work themselves out of it. He also told her that hewould not accept a doctor's slip which limited her duty tojobs other than the garbage line, and that if she presentedone to him he would fire her. Her reply was that she wouldstand over the conveyor on the garbage line until she fellover because she would not give him an excuse for firingher.Taylor is middle aged and quite heavy. In times past, itwas her practice on occasion to lean on the conveyor tosupport her weight or to place one of her feet on the bottomrung to relieve the weight on her leg. On occasion, when shewas working the mushroom line, she would pack while sit-ting down. She was not permitted to continue this practiceafter returning from the strike. On occasion, supervisorswould follow her and watch her when she went to the bath-room. On July 26 she received a written warning slip fromSupervisor Haman for packing onions with one hand. OnOctober 13, she received a second written warning slip forslowness in packing onions. On February 8, 1978, she re-ceived another warning slip, this time from Franklin, fortaking too long to pack onions. On this occasion, she alsowas given a 3-day suspension.Gannon returned to work under the district court orderalong with most of the 30 employees who were dischargedon April 20. She was offered a salaried position when shereturned on the same level as that of Franklin. She declinedthe offer and began to work as a production worker. Shewas rotated from job to job. On August 2, she received awarning from Smith for taking packed boxes of onions offthe end of the conveyor and setting them down, and forshoving onions off the conveyor. Gannon refused to signthe warning slip that was presented to her. She denied toSmith that she had done what was written on the warningslips. On August 23, she received a second warning slip, thistime from Hardesty, for pulling onions off the line ontotrays when they were coming too fast to be boxed. Sheprotested this warning slip and complained to Franklin thatit was a frameup. Haman told her to shut her mouth andGannon replied in kind. Gannon received a 3-day suspen-sion as a result of this warning. On October 11, when Ha-man had given Tong a warning slip, Tong and Gannonwere discussing the matter. Musser arrived on the scene andtold them to shut their "damn mouths" and pack onions.Gannon replied in kind and was given a written warningfor telling a supervisor to shut up. However, she was notdischarged.Thelma Cameron had been employed by Respondent forabout 6 years. She worked in the backroom and was mak-ing $2.85 per hour when she was injured on February 26.19She did not work between that date and the strike andparticipated in the strike. In April, she was notified in writ-ing that she was being fired for picket line misconduct. Shewas restored to duty by the district court order and re-turned to work on July 18. When she came back, she had adoctor's slip stating "limited duty" and gave it to Respon-dent. She was under instructions from her physician not tolift anything in excess of 25 pounds. In her former position,she was called upon from time to time to lift 50-pound bagsof onions. When she came back to work, she was placed onthe onion line at a wage of $2.65 per hour. When she ques-t9 Cameron testified that, in 1974, she was given a 30-cent-per-hour in-crease and made a group leader on the onion line. About 2 weeks later, shewas asked to return to the backroom as a production worker and she agreedto do so if she did not receive a cut in pay. From that time until July 18,1977, she received, for her services as a production worker, a rate which wasthe equivalent of what most group leaders were being paid.84 FRY FOODS, INC.tioned Fry as to why she received a cut in pay, he said thatit was because she could no longer do the same job forwhich she had received a higher rate.Shortly after she returned to work, Cameron was given areprimand by Hardesty for throwing good onions rings onthe floor. On November 9, Supervisor Smith gave her awritten reprimand for taking 51 seconds to pack a box ofonions. On December 17, she was given another writtenwarning for packing too slowly.Between July 6 and October 13, Carrol Drake, who re-turned to work on June 14, received three warning slips.The infractions noted were a failure to call in when beingabsent, taking 52 seconds to pack a box of onions, andagain slowness in packing. She had never received a writtenwarning before the strike. She testified that, before thestrike, she was assigned to work the batter fried onion lineperhaps twice a week and about 2 hours per assignment.After the strike, it frequently occurred that she worked thatline 6 consecutive hours without rotation. Other returningstrikers testified without contradiction to the same effect.She complained that the area where the line was locatedwas frequently very disagreeable because the onion fumesbecame mixed with the smoke from hot grease. Eventuallyshe quit her job.Charlotte Lucius began working for Respondent in 1974.She was discharged on April 20 for alleged picket line mis-conduct and returned to work on July 18 pursuant to thedistrict court order. In the next 3 months she received threewritten warning slips. Late in August, Hardesty gave herone for lateness and absenteeism. She asserted that she waslate to work because of difficult driving conditions broughton by fog. In September, Smith gave her one for 3 days'absence, and, in October, gave her another warning slipwith a 3-day suspension for not making an attempt to takeonions off the conveyor before they fell on the floor. InNovember, she quit.Shirley Shatzer was a striker who was offered and ac-cepted reinstatement on June 14. Before the strike, sheworked mostly on the mushroom line and worked only oc-casionally on the batter fried onion line. She was frequentlyassigned to the batter fried line and became bothered by thesmoke and fumes. After suffering a fit of coughing on theline, she asked Musser why employees on the batter friedonion line were not allowed to change off with other em-ployees. Musser's reply was that this was a new rule. Shat-zer consulted a doctor concerning the smoke fumes andtheir effect on her. The doctor gave her a slip indicatingthat she should not be assigned to work in the vicinity ofthe smoke. When she presented it to Franklin, Franklinsimply told her that there was no way that she could betransferred to another job. Shatzer stayed on until she gother vacation and then quit.Susan Neikirk began working for Respondent in 1972. InJanuary 1977, she took a leave of absence to undergo sur-gery. She was under the care of two physicians, Dr. Lahy inTiffin and Dr. Schecter in Toledo. On April 11, Dr. Lahygave her a release to return to work. On April 13, Dr.Schecter gave her a similar release, but she did not receive itin the mail until after the strike began. She did not attemptto return to work before the strike. She engaged in the strikeand took part in the picket line. just before the strike endedNeikirk attempted to return to work. Respondent thereaftersent Neikirk a letter dated June 21 which said that "This isto inform you that we accept your resignation." In fact,Neikirk had not resigned. She went to the plant to inquireabout the meaning of the letter. She objected to the lan-guage in the letter, protesting that she had not resigned.Beverly Fry told her that she was being treated as if sheresigned because she had not returned to work after receiv-ing Dr. Lahy's April 11 release. She asked to go to work,but her request was declined.Wanda Depinet started to work for Respondent in Janu-ary 1977, and spent most of her time before the strike cut-ting mushrooms on the mushroom line. She went on strike,was discharged on April 20. and returned to work on Jul18 under the district court order. She was frequently criti-cized by Supervisor Puffenberger for not cutting mush-rooms fast enough and in a proper manner. On one suchoccasion, Depinet told Puffenberger to shut her '"gd mouthand get the hell out" of there. On November II11. Puffen-berger suspended Depinet for 3 days. on which occasionDepinet told Puffenberger to take her warning slip and"shove it." On December 22, Smith gave Depinet a thirdand final warning slip and terminated her tiar taking 51, 50.and 57 seconds, respectively, to pack boxes of onions.Mary Jane Bodi began working for Respondent in 1973.Before the strike, she packed fish on the fish line. She wasdischarged by Respondent on April 20. She was reinstatedpursuant to the district court order. When she returnedfrom the strike, the Company had discontinued packing fishso Bodi was put to work on the onion line sorting freshlycut raw onions. On Tuesday of the week she went back towork, she had to go home because of illness induced byonion fumes. Later on that week she went to a doctor andgot a shot for chronic asthma. When she returned to workshe again became sick because of the onion fumes and wentback to the doctor. He said that if she did not improve hewould send her to a specialist. Eventually her physician toldher not to go back to work and referred her to Dr. Hutchin-son, a specialist. The latter told her she had a growth in hernose and also said that she was allergic to raw onions. Hewrote this diagnosis on a slip along with a request or sug-gestion that she be kept away from raw onions while on thejob. Bodi went back to the plant after being off because ofthis ailment and presented this slip to Beverly Fry. Fry toldher that she thought she had quit and asked her if she hadreceived a letter from the Company concerning her status.Bodi then went to talk with Norman Fry, who asked herwhy she let this doctor restrict her so much. Bodi repliedthat the doctor simply did not want her to come into con-tact with onions. Fry replied that everyone in the packingroom comes in contact with onions and told her that he hadno work on the fish line because it was discontinued. Twodays later, Bodi got a letter saying that the Company ac-cepted her resignation. In fact she had not resigned. TheCompany stated that it had a 3-day rule, according towhich a person is deemed to be a quit if she is off for thatperiod of time without notifying the Company.Tina Shetzer returned to the plant after the strike. Whenshe returned, she was pregnant and the smell of the onionsmade her dizzy. Moreover, the passing of the conveyor beltover a shiny backdrop made her ill. She was assigned towork the garbage line. She consulted a doctor and obtaineda medical slip describing her condition which she presented85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Supervisor Carol Handley. The slip stated that there wasa medical basis to explain "a vertigeas functional reactionin relation to visual stimulus of motion of the garbage lineconveyor belt." It also said that a less exposed and shortertime on a conveyor line would not have the same effect.Handley took the slip into the office and, upon her return tothe plant, told Shetzer that she would have to leave theplant because the medical slip was unacceptable. Shetzerwent to see the doctor a second time and got a secondmedical slip dated September I, which is in evidence. Thesecond slip indicated that Shetzer was "not able for medicalreasons to work on shiny conveyor belt. Only job she isclearly disabled on." When she brought the second note tothe plant, Handley gave it to Philip Fry. She returned andtold Shetzer that the note was still not acceptable and that,to be acceptable, it had to have "no restrictions" written onit. Shetzer testified that she did not know whether she couldhave filled any job on the onion line because of the adversephysical reaction which it brough about.C. Analysis and Conclusions1. The relitigation questionA legal question which runs like a common threadthrough various aspects of this case is the extent to which Imay or must defer to determinations made in a related, butunconsolidated representation case, and the extent to whichI may or must preclude Respondent in this case from liti-gating issues which it either lost or failed to take up at anearlier stage in this dispute. Two regulations of the Boardare principally at issue, one of which states that an em-ployer involved in a representation case must file timelyobjections to the conduct of an election or be barred there-after from raising such matters.?0The other states that anemployer who fails to appeal to the Board from an adversedetermination of the Regional Director in a representationcase is precluded from litigating the same question in asubsequent unfair labor practice case.?' The two issues aresimilar in character, but are not quite the same.20 Sec. 102.69 of' the Board's Rules and Regulations provides as follows:Election procedure: tally of ballots; objections; certification by re-gional director: report on challenged ballots; report on objections; ex-ceptions: action of the Board; hearing.-(a) ... Within 5 days after thetally of ballots has been furnished, any party may file with the regionaldirector an original and three copies of objections to the conduct of theelection or conduct affecting the results of the election, which shall con-tain a short statement of the reasons therefor. Such filing must be timel3whether or not the challenged ballots are sufficient in number to affectthe results of the election. copies of such objections shall immediately beserved on the other parties by the party filing them, and a statement ofservice shall be made. The party filing objections shall, upon request,promptly furnish to the regional director the evidence available to it tosupport the objections.(b) If no objections are filed within the time set forth above ... theregional director shall forthwith issue to the parties a certification of theresults of the election, including certification of representatives whereappropriate with the same force and effect as if issued by the Board, andthe proceeding will thereupon be closed. [Emphasis supplied.l2 Sec. 102.67(f) of the Board's Rules and Regulations provides as follows:The parties may, at any time, waive their nght to request review. Fail-ure to request review shall preclude such parties from relitigating, in anyrealted subsequent unfair labor practice proceeding, any issue whichwas, or could have been, raised in the representation proceeding. Denialof a request for review shall constitute an affirmance of the regionaldirector's action which shall also preclude relitigating any such issues inany related subsequent unfair labor practice proceeding.In attacking the Union's status as a bargaining represent-ative, Respondent has cited a number of cases in whichsupervisory solicitation of union cards served to taint thecards with an element of coercion so as to render theminvalid as a basis for establishing the identity of the bar-gaining representative. These cases are all wholly inappo-site to this case because the standing of the Union as bar-gaining representative herein is not based upon designationcards, but upon a certification issued by the Regional Di-rector following the holding of a representation electionamong Respondent's employees. Respondent did not chal-lenge the sufficiency of the 30 percent showing of interestwhich the Union filed with the Regional Director in De-cember 1976 to establish the basis of the Regional Direc-tor's right to hold the election. Indeed, had the employerlevelled such a challenge at the showing of interest, eitherbecause the solicitation of cards was tainted by supervisorycoercion or for any other reason, the Regional Director'sdetermination would be unreviewable in subsequent litiga-tion. N.L.R.B. v. P.A.F. Equipment Co., Inc., 528 F.2d 286(10th Cir. 1976). In this case, no such complaint was madewhen the representation petition was filed or when the elec-tion was held.Nor did Respondent file timely objections within 5 daysof the March 18 election, claiming that supervisory coer-cion affected the outcome of the election. Normally, thefailure to file such objections, as required by the Board'sRules, precludes a Respondent from litigating the questionin a subsequent proceeding. N.L.R.B. v. Conlon Bros. Mfg.Co., 187 F.2d. 329 (7th Cir. 1951). In the present case, Re-spondent filed no such objections so the Regional Directorhad no opportunity to pass upon their merits before issuinga certification. Hence, there was not even sufficient compli-ance with the Rules to bring into play the rule followed bythe Sixth Circuit in Keco Industries, Inc., v. N.L.R.B., 458F.2d. 1356 (6th Cir. 1972)., which held that the failure of anemployer to appeal to the Board a Regional Director's ad-verse determination of objections to the conduct of an elec-tion precludes a review of those objections in a subsequentunfair labor practice case. Respondent in this case seeks toexcuse its failure to exhaust these well-recognized and com-monplace administrative remedies because, in its judgment,it would have been futile to do so. Indeed, in light of well-settled law having a contrary import, it is futile for a re-spondent to fail to do so and then attempt to obtain relief insome other proceeding. In any event, it had no right topresume that timely objections would not be properly con-sidered and no right to foreclose the Regional Director andthe Board from performing the basic functions assigned tothem by statute and regulation in representation cases. Re-spondent did file against the Union herein an 8(b)(1)(A)charge, claiming that its own supervisors were intimidatingand coercing employees. The charge was filed about 2weeks before the date on which the election was scheduledto take place. Unless quickly resolved, the pendency of thischarge would have had the effect of preventing the electionfrom taking place. Respondent failed to present to the Di-rector sufficient evidence to warrant the issuance of a com-plaint, so the charge was dismissed and the election pro-ceeded in due course. The charge filed at that time involvesessentially the same allegations which Respondent wished86 FRY FOODS. INC.to pursue in this proceeding. Respondent claims that it wasnewly discovered evidence, but it makes no showing as towhy such evidence, all of it involving preelection conduct,was not available when the filing of objections was timelyor why, with due diligence, such evidence could not havebeen uncovered. It apparently had evidence to file an8(b)(I)(A) charge. There is no excuse for not filing it in therepresentation case if it was authentic or relevant. The re-quirement for showing that evidence could not have beendiscovered with the exercise of due diligence is the standardto be applied when a claim of newly discovered evidence israised, and it is the standard which Respondent has simplyfailed to meet in this case. Dock Builders, Shorers. HouseMovers, Pile Drivers and Foundation Workers, Local UnionNo. 1456, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO v. N.L.R.B., 505 F.2d. 310 (D.C. Cir.1974); Heritage Nursing Center, Inc., 207 N.L.R.B. 826(1973); Union Electric Company, 219 NLRB 1081 (1975):Knapp-Sherill Company, 201 NLRB 223 (1973). In light ofthese omissions, Respondent cannot be heard to say in thisproceeding that the certification of the Union which theRegional Director made on March 25. 1977. is invalid, andany evidence proffered for that purpose is immaterial toany issue properly litigable in this proceeding. Accordingly,the Union herein must be deemed to be the duly certifiedbargaining agent of all of Respondent's production andmaintenance employees on and after March 25. 1977.The General Counsel objected at the hearing to a rede-termination of the supervisory status of Rowena Gannon orany of the group supervisors whose status was in issue inthe representation case. These questions were litigated inthat proceeding and the Regional Director, in his decisiondated February 9, 1977, concluded that group leaders werenot supervisors and permitted them to vote in the March 18election. While Gannon's status was not individually ad-dressed in that decision, it was implicitly covered by thefinding as to the group to which she belonged. Respondentherein did not appeal that determination to the Board inthe course of the representation proceeding. as required bythe Board's Rules and Regulations. so the General Counselurges that it is now barred from relitigating supervisoryquestions in this case.Both the Board and some courts have taken a differentposition with respect to relitigating matters in a complaintcase which bear upon certification of the bargaining agentthan they follow with respect to relitigating question whichmust be resolved in determining violations of other sectionsof the Act. The District of Columbia Circuit set forth therationale behind permitting relitigation of supervisory is-sues bearing upon an 8(a)(1) allegation in AmalgamatedClothing Workers of America,, FL-CIO Sagalmore ShirtCompanY v. N.L.R.B., 365 F.2d 898, 904 (1966):In our opinion, the Board's rule against relitigation"in a subsequent unfair labor practice proceeding"does not give an employer sufficient notice that his fil-ure to pursue all of his remedies in the representationproceeding means he will be disabled, regardless of thecontext of the subsequent proceeding, from challeng-ing each and every issue "which was, or could havebeen, raised in the representation proceeding." A morenatural reading of the rule, in the absence of expressprovision to the contrary, is one which precludes relit-igation only in a "related" subsequent unfair laborpractice proceeding, construed in accordance with thedoctrine announced in Niederriter a few months priorto the new regulation. Where a company is chargedwith refusal to bargain with a union certified after elec-tion, the proceeding is sufficiently "related" to the rep-resentation proceeding to preclude relitigation of suchcommon issues as the scope of the appropriate unitand employees therein. Where. however, as in thiscase, the part of the charge involved in the relitigationissue is not refusal to bargain, but rather interferencewith rights of organization, the proceedings are not sorelated as to foreclose presentation to the Board of theunderlying issues.The Board recently followed this rationale in Scrv-l.-Storcls,Inc., 234 NLRB 1143 (1978), and permitted the relitigationof a supervisory issue in a subsequent complaint case.Therefore, I have done so in this case and will proceed todetermine the supervisory issue herein, according the deci-sion of the Regional irector a "persuasive relevance, akind of administrative comity."2. The supervisory status of group leaders before April I 1and the status of Rowena GannonIn the Regional Director's decision in Case 8 R(' 10738,the Regional Director credited the testimony of three ofRespondent's employees who testified that group leadersdid not exercise the power to discipline employees and torecommend their discharge or promotion. The credited tes-timony in the record of this case is to the same effect. T'heRegional Director further found that group leaders plaxedno role in the hiring, discharging, or promoting of employ-ees, and that any complaints voiced by group leaders con-cerning the violation by employees of the Compan's workrules were the subject of independent investigation by ad-mitted supervisors (presumably Franklin). In the matter ofgrievances, group leaders acted only as conduits of com-plaints voiced by employees to Respondent's management.Until the promotion of group leaders to salaried supervi-sory status, group leaders could transfer or rotate employ-ees from one position on the particular assembl3line coherethey worked to another position. After the promotion. thextransferred employees from line to line as the need arose.Group leaders were hourly rated and received from 20cents to 40 cents per hour more than rank-and-file emplo3-ees. Of great significance is the fact that group leaders didmanual work on the assembly line along with admittedlyunit employees and spent most of their workino daxs insuch effort.In its brief in this case, Respondent argues that a findingthat group leaders were not supervisors would mean thatRespondent would have been left with a distorted ratio ofsupervisors to employees in violation of canons of goodmanagement and a number of Board precedents citedtherein. The record does not contain a precise breakdownbetween the day and night shift. It does reflect that. on bothshifts, the daily complement of employees varied widelywith the supply of onions and mushrooms and the numberof orders to be filled. On the night shift Carole H-lndell was87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin charge of the operation. On the day shift, Respondenthad at least four admitted supervisors: Jacci Franklin, Bev-erly Fry, Wayne Fogelman, and Norman Fry himself. Frytestified that he was frequently in the plant and had workedon the assembly line himself on occasion. This number, inand of itself; was sufficient to avoid the extreme proportionsfound in the cases cited in Respondent's brief, especially ina unit such as this one which is composed of unskilled em-ployees performing routine assembly-line functions. Thefact that group leaders spent most of their time doing bar-gaining unit work indicates clearly that there was no lack ofsupervisory oversight sufficient to warrant a finding of su-pervisory status based upon that factor alone. Accordingly,I conclude that before April II, group leaders were, asfound by the Regional Director. employees within themeaning of the Act. Westlake United Corporation, 236NLRB 1114 (1978).On April 11, Respondent posted a notice to the effectthat several named individuals were being made supervi-sors. In the notice, they were held out to other employees asbeing supervisors. This promotion resulted in changingthem from hourly rated to salaried employees who werethen entitled to enjoy some additional insurance benefits.The individuals in question began to attend supervisorymeetings and were given the right to issue written repri-mands to employees for job infractions, something whichgroup leaders never did. Respondent's President Fry testi-fied that he made these changes in order to insure that theclass of persons in question were supervisors and not unitemployees, as found by the Regional Director. Accordingly,I conclude that the persons so designated by Respondent assupervisors do in fact meet the statutory criteria set forth inSection 2(1 1) of the Act.Before her discharge on April 5, Rowena Gannon servedas a group leader on the onion line. Two other group lead-ers were in some respects subordinate to her. Gannon re-ported directly to Franklin. Gannon was essentially a"pusher" who worked on the onion line as well as givingroutine directions to others concerning its operation. Withscant exception. her duties fell within the description of agroup leader's duties as set forth above. On one occasion,when Jacci Franklin was forced to be absent because of herfather's death, Gannon filled in for Franklin and, duringthat period of time, exercised plainly supervisory functions.When Flanklin returned to work, Gannon resumed her for-mer duties and functions. The record is unclear as to whenthis took place or the length of time she substituted forFranklin. It is apparent that Franklin was off for a rela-tively short period on this occasion and that the assumptionof her duties by Gannon took place only once. It was dur-ing this period that Gannon initialed timecards of tardyemployees and then only for the purpose of verifying theirpresence in the plant, not for the purpose of excusing theirlateness. While, under some circumstances, a recurringpractice of elevating a unit employee to a supervisory postwhen the supervisor is absent has been held to vest theemployee with indicia of supervisory authority which per-sists when he or she returns to the bargaining unit, a singleinstance of exercising supervisory responsibility during anabsence for a reason not likely to occur again is normallynot sufficient to warrant the conclusion that the employeein question is a supervisor. Olka-lnn d/bla Holiday Inn ofHenryetta, 198 NLRB 410 (1972). In light of these consider-ations, I conclude that Rowena Gannon was not a supervi-sor and was entitled to the protection of the Act prior toand at the time of her discharge on April 5,223. The mass upgrading of unit employees on April 11It has long been held that the subcontracting of bargain-ing unit work to persons or concerns outside the bargainingunit, without notification to the bargaining agent and af-fording the bargaining agent an opportunity to negotiateconcerning this decision is a violation of the Act because itamounts to unilateral action, taken in derrogation of theUnion's status as bargaining agent, which adversely affectsthe availability of work and the bargaining position of rep-resented employees. Fibreboard Paper Products Corp. v.N.L.R.B., 379 U.S. 203 (1964). One refinement growing outof the Fibreboard decision is that a unilateral promotion ofbargaining unit employees to supervisory positions, withoutbargaining with the Union concerning the change, has beenheld to violate Section 8(a)(5) of the Act even though sub-contracting is not involved where newly created supervisorscontinue to perform unit work because such a change alsohas the effect of eliminating bargaining unit positions andtransferring unit work to nonunit employees. Oil, Chemical,and Atomic Workers International Union, AFL-CIO [Kan-sas Refined Helium Company] v. N.L.R.B., 547 F.2d 575(C.A.D.C. 1977); Tesoro Petroleum Corporation, 192 NLRB354 (1971); Kendall College, 228 NLRB 1083 (1977). This isnot to say that an employer is inhibited by the Act in hisselection of individuals for supervisory positions. It is to saythat the reclassification of a position from a bargaining unitjob to a nonunit job is a mandatory subject of collectivebargaining if the reclassification has an impact on bargain-ing unit work. Here the impact is quite clear because thenew supervisors in question continued to do assembly-linework.In the instant case the mass promotions which took placeon April II (and thereafter in the case of Glenda Smith)transformed 10 bargaining-unit jobs into nonunit jobs byinvesting the incumbents in those positions with sufficientstatus to make them supervisors. Fry candidly testified thathe invested them with supervisory authority to insure thatthey would not be unit employees, as the Regional Directorhad found them to be in his Decision and Direction ofElection. In a memo contained in Respondent's file, Frywrote that it is "economically important for us to restruc-ture our organization." There is no suggestion that Respon-dent bargained, or even offered to bargain, about this orany other change which it effected in the plant after theUnion was certified. Accordingly, I conclude that, by uni-laterally promoting a class of group leaders to the positionsof supervisor, thereby transferring unit work from repre-sented employees to nonunit employees, Respondent hereinviolated Section 8(a)(l) and (5) of the Act.12 When Gannon returned to work on July 18 pursuant to an order of thedistrict court, she accepted a bargaining unit position and has retained a unitposition since that time.88 FRY FOODS, INC.4. The discharge of Rowena GannonThere is little doubt that Rowena Gannon was one of theUnion's principal in-house proponents and that Respon-dent knew it. It so stated in the 8(b)(1)(A) charge whichRespondent filed against the Union on or about March 4.She arranged for the first union meeting which took placeDecember 19. When, on the following day. Franklin askedday-shift employees to indicate their union sentiments bystanding up, Gannon was among those who stood up.Franklin later told Gannon that if Fry ever found out whobrought the union into the plant, he would fire the individ-ual. In a conversation with Fry which took place about amonth later, Fry admitted to her that she was rumored tobe the one who brought the Union into the plant. At thistime she told Fry that she was 100 percent for the Unioneven though she opposed an organizing campaign whichhad taken place at a previous time. Fry told her, "Blondie,the funny thing is that nobody is going to win." Gannonattended the representation case hearing on behalf of theUnion. It also came to Respondent's attention early in Feb-ruary that Gannon was going to Fremont to give a state-ment to a Board agent.During the couse of a preelection speech which Fry gaveto employees in early or mid-March. Gannon again exhib-ited her union sentiments by answering a question Fryposed to employees asking what they wanted that promptedthem to seek union support. Her reply was that employeeswere tired of being treated worse than the "scum" that Frywas hiring off the street. During another massed assemblyspeech, Gannon asked Fry if he would fire anyone he foundresponsible for bringing the Union into the plant. While thequestion was a general one, the answer was not. Fry toldher in front of all of the employees who had gathered tolisten to him that Gannon had worked at the plant for 9years, had worked well, and if she continued to work aswell as she had in the past, she had nothing to worry about.The election took place on March 18 and the Union wascertified on March 25. As noted above, the Union wrote toRespondent on April 4 a preliminary letter requesting infor-mation designed to assist it in the preparation of bargainingdemands. In this letter, Gannon was named as one of threeemployees who had been selected to serve on the in-plantbargaining committee. On April 5, Gannon was discharged.Her discharge was personally accomplished by Fry whocalled her into a meeting in his office with three other super-visors. Reading from a paper which he had prepared, Frytold Gannon she was being discharged "for reasons beyondhis control." The reasons asserted were the fact she leftcompany premises on numerous occasions on union busi-ness, had been late to work, and had slowed production. Atthe conclusion of his remarks, Gannon replied that Fry hadnot heard the last of her.There were only two occasions in the record when Gan-non ever left the company premises on union business. InJanuary 1977, she attended the R case hearing. In Febru-ary, she sought and obtained permission to leave in order tomeet with a Board agent who was taking statements in a Ccase investigation. The record is silent as to whether shewas formally excused from work to attend the R case hear-ing. In any event, she had a right under the Act to attendand to testify at this hearing, and Respondent is forbiddenby law from preventing her from attending. There is nosubstantial evidence in the record that she had been cominglate to work. Respondent's main thrust in this proceedingwas to contend that she was in fact discharged for partici-pating in and directing a production slowdown during thefirst 3 months of 1977. I regard the reasons asserted as pre-textual.Respondent introduced into evidence a prodigiousamount of company records in support of its contentionthat there was a slowdown, and sifted the facts in thosedocuments into the record in this case through the testi-mony of a hired witness who had prepared some misleadinggraphs. In fact, production varies from day to day and, onthe onion line in early 1977 where Gannon was workleader, production followed such fluctuations. Overall, itwas slightly lower per person during this period than otherperiods and markedly lower in total volume. We have noevidence as to whether the night-shift onion line and theother product lines suffered a similar decline in per capitaproductivity. Gannon complained that the more experi-enced employees were constantly being transferred to otherlines during this period of time by Franklin and that herline was operating with less competent employees than atother times. There was also a seasonal shortage of raw on-ions at this time. There is testimony that Gannon did notholler at employees during this period as much as she usu-ally did although, with a shortage of available onions, therewas little to holler about. From these facts, Respondentseeks to have an inference drawn that there was a deliberateslowdown on the onion line and that Gannon organized it.I decline to do so. Fry told Gannon late in the course of theso-called slowdown, and within a few weeks of her dis-charge, that if she kept on working the way she had beenworking, she would have no problem. This statement is afar cry from the conclusion which Respondent seeks tohave the Board draw concerning a discharge that tookplace two or three weeks thereafter. This flimsy excuse isproffered against a background of intense antiunion ani-mus, 8(a)(l) conduct directed at the discriminatee. a threatto discharge the leader of the organizing campaign, andcompany knowledge that the discriminatee was the leaderof the in-house campaign. It is also proffered to explain anaction which occurred coincidentally with receipt of infor-mation by Respondent that the discriminatee, who had suc-ceeded in bringing the Union in, had just become a memberof the bargaining commmittee. Moreover, one of the as-serted reasons offered by Fry was a reference to the factthat the discriminatee participated in a Board investigationof the Union's petition and charge. In light of these factors,I conclude that Respondent discharged Rowena Gannonon April 5 because of her union activities and because shegave testimony under the Act, all in violation of' Section8(a)( 1), (3), and (4) of the Act.5. Other pre-strike violationsIn December 1976, Respondent's day-shift superinten-dent, Jacci Franklin, held a meeting with Respondent's em-ployees in order to find out who was supporting the uniondrive. She did so at the request of Fry, who had learned89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom his son that a union was beginning to organize. Dur-ing the talk, Franklin unlawfully interrogated employees byasking them to stand up if they supported the Union. Shealso violated the law on this occasion by voicing a threatthat the plant would be closed and sold by Fry if the Unioncame in. She also unlawfully created an impression amongemployees that their union activities were under surveil-lance by informing them that Fry had learned of the unionmeeting which took place the night before the meeting. Afew days or weeks later, she uttered an unlawful threat toGannon by telling the latter that Fry would fire the leaderof the organizing campaign if ever he found out who it was.All of the uncontroverted statements violated Section8(a)(1) of the Act.Dominic Rainieri is a member of Respondent's board ofdirectors and, as such, is an agent for whose words anddeeds Respondent is vicariously responsible. Early in Feb-ruary, he unlawfully requested job applicant Shirley Whip-ple to spy on the union activities of other employees andcreated an impression that union activities in the plant wereunder company surveillance by telling her that others work-ing in the plant were making reports to the Company con-cerning union activities which were taking place. Thesestatements violated Section 8(a)(l) of the Act.I have credited testimony to the effect that Fry told em-ployees in the course of a massed assembly speech that hewould never bargain with the Union. A statement such asthis violates Section 8(a)(l) of the Act and is evidence ofoverall subjective bad faith in determining the existence ofan 8(a)(5) violation. Fry also solicited grievances from em-ployees in the course of this speech and promised to bettertheir lot in the near future if only they would reject theUnion and give him a year to extricate himself from a fi-nancial and personal predicament in which he presentlyfound himself. Such a statement, made as an inducement toemployees to vote against representation, constitutes an un-lawful promise of benefit and an unlawful solicitation ofgrievances which violated Section 8(a)(1) of the Act.Mattie Taylor had worked for Respondent for a numberof years and was promoted to the position of group leader.Her hourly rate was increased at the same time. About1975, it became apparent that Taylor was experiencinggreat physical difficulty in performing the tasks in the areato which she and her group were assigned, so Respondentoffered to place her in another location, but where the plantatmosphere would not cause her so much personal physicaldiscomfort. Taylor accepted the transfer on the conditionthat she receive no cut in wages, and she worked at the newassignment for a period of nearly 2 years. Shortly after shetestified for the Union at the R case hearing, she was toldby Beverly Fry that she was no longer a group supervisorand had been demoted to the position of a rank-and-fileemployee because Sledz, the union representative, had re-quested Respondent to do so in order that Taylor mightvote in the election. The reason offered was patently absurdand was denied by Sledz in his testimony. I conclude thatthe reason asserted was merely an arch way of telling Tay-lor that the demotion was the price she paid for testifyingon the Union's behalf. At this time, Taylor suffered no re-duction in pay. On March 18, she served as union observer.Shortly thereafter, she was given a reduction in wages tocorrespond with the reduction in status about which shehad been informed in January. It is obvious that both thereduction in status and the reduction in wages wereprompted by Taylor's union activities and because she gavetestimony under the Act. Accordingly, both actions by Re-spondent violated Section 8(aX1), (3), and (4) of the Act.Since the reduction in wages was carried out unilaterally, italso violated Section 8(a)(5) of the Act.As noted above, the Union wrote to Respondent on April4, asking for information concerning classifications, wages,and benfits of unit employees. It also asked for a meeting todiscuss this information. Respondent, whose presidentshortly before this time had told the employees that hewould never bargain with the Union, did not respond tothis letter or supply any information requested until monthslater when he was ordered to do so by the district court inthe 10(j) proceeding. The refusal to furnish information re-lating to the compensation of employees in a bargainingunit so as to permit a union to formulate proposals is aclassic violation of Section 8(a)(5) of the Act. N.L.R.B. v.Truitt Mfg. Co., 351 U.S. 149, (1956); N.L.R.B. v. AcmeIndustrial Co., 385 U.S. 432 (1967). By failing to meet withthe Union and to supply requested information in a timelyfashion, Respondent herein violated Section 8(a)(5) of theAct. The same finding applies to later requests for informa-tion which the Union made to Respondent.6. The character of the strikeAs outlined above, the strike which began early in themorning of April 18 was preceeded by an assortment ofserious and repeated unfair labor practices which werecommitted by a respondent which knew no bounds in themeans it selected to defeat the unionization of its employ-ees. On April 16, about 55 employees met at a restaurant toconsider the events which had transpired and to determinewhat action should be taken. They were particularly con-cerned about the discharge of Gannon and about the fail-ure of Respondent to supply the Union with the informa-tion it requested or to meet with it. After some discussion,they voted to strike in order to protest these actions. In lightof the fact that the employer acts which were protestedconstitute unfair labor practices, there can be no doubt thatthe strike called in response to these violations of law wasan unfair labor practice strike. Four days after the strikebegan, Fry sent letters to several striking employees, askingthem to come back to work and telling them that the Em-ployer would provide transportation across the picket lineto those requesting it. Fry stated further, "If you decide notto contact the Company and return to work, we will haveno recourse but to hire new replacements." Because theemployees to whom the letter was sent were unfair laborpractice strikers, Respondent had no legal right to replacethem. By threatening to replace unfair labor practice strik-ers, as it did in the April 22 letter, Respondent herein com-mitted a violation of Section 8(a)(1) of the Act. Cal-PacificFurniture Mfg. Co., 228 NLRB 1337 (1977).7. Picket line activity on April 18 and the discharge of 30strikersThe events which took place in front of the plant early inthe morning of April 18 take on considerable significance90 FRY FOODS, INC.because 30 employees were discharged shortly thereafterbecause of asserted misconduct which took place on theline. Picketing is protected concerted activity. However,when one engages in concerted activity in such a manner asto cause or threaten serious injury to persons or property,the activity loses its protected character and becomesgrounds for discharge. Whether particular actions fall intoone or the other category often poses nice questions ofjudg-ment. In addressing this question, it is always well to re-member that the burden of proving that concerted activityhas lost its protected character is upon the party makingthat contention.Thus, sprinkling nails on the driveways of a struck plant,smashing plant windows, and damaging light poles hasbeen deemed to be conduct disqualifying strikers from theprotection of the law. Advance Industries Division-OverheadDoor Corporation v. N.L.R.B., 540 F.2d 878 (7th Cir. 1976).Mass picketing, coupled with the prevention of cars andtrucks from entering and leaving a plant, hitting the side ofan auto with a sign, and throwing rocks at nonstrikers re-moves from a picket the protections of the Act. HartmannLuggage Company v. N.L.R.B., 447 F.2d. 396 at 400 (6thCir. 1971). However, in the course of a labor dispute, cer-tain amount of "picket-line rhetoric" is to be expected.Hartmann Luggage Co. v. N.L.R.B., supra at 185.Concerning the 30 discharges made by Fry on April 20for picket line misconduct in the attempted delivery of on-ions during the early morning hours of April 18, I haveconcluded that 18 individuals who were discharged werenot at or near the plant when the incident in question tookplace. As to them, there is no basis for a claim that theyengaged in unprotected activity and the defense assertedherein is not only pretextual but simply false. Moreover, theuse of such a groundless and fabricated reason to fire morethan half of the group that were discharged casts seriousdoubt on the validity of Respondent's action concerningothers who were at or near the plant at the time in question.As to them, Respondent must present particularized proofthat each discriminatee was personally guilty of serious mis-conduct before the individual in question loses the protec-tion of the Act. A shotgun approach in justifying the dis-charge of union adherents who are engaging in protectedactivity is wholly inconsistent with protections affordedthem under the Act. Advance Industries Division v.N.L.R.B., supra at 883.There is no suggestion in this case that any of Respon-dent's employees or supervisory force was personallyharmed or threatened with harm by an identified striker.Furthermore, there is no proof that the property of Respon-dent or any other persons were vandalized or threatenedwith damage or destruction by an identified striker, despitethe fact that two off-duty policemen guarded the premisesand were paid by Respondent to be on the lookout for suchactivity. If any of the 12 discriminatees present at the oniontruck incident lost the protection of the Act by virtue ofpicket line misconduct, it occurred because of failure orinability of the two trucks to unload onions due to a block-ing of the ingress to the plant. Gannon asked a truckdriverif he would back into the plant is she were to lay down inthe path of the truck. This suggestion or threat of self-im-molation is not a threat to the person or property of anyoneand falls into the category of picket line rhetoric. No one,including Gannon, did in fact lay down in the path of anytruck which was seeking to back in. In fact, neither of theonion delivery trucks made any physical overt act to backinto the plant on the morning in question.A difficult factual question arises concerning whethernamed strikers lined up along the side of the road betweenthe public right of way and the plant in such a menacingmanner as to prevent the trucks from coming into the plant.One truckdriver said they did for a brief interval. Threecompany witnesses, including the unbelievable Fry, alsosaid they did and for varying periods of time. One companywitness said that he could not testify that strikers eitherheld hands or locked arms along the side of the road in sucha manner as to prevent the entry of the truck. Officer Mc-Cormack, whom I regard as the most reliable witness, saidhe did not see anyone linking arms and hands to preventthe trucks from coming into the plant and did not see anyconduct on the part of the strikers which warranted an ar-rest. Moreover, he was not requested to make any arrests.As he was being paid by Fry to maintain the security of thepremises at the time, I feel that his account of the situationwas the most reliable of the ones offered and that Respon-dent simply seized upon this noisy but essentially harmlessincident to rid itself of strikers whom it did not want in theplant, using a broad brush to gather into one careless strokepeople who were present at the time along with others whowere home in bed when the incident occurred. Accordingly,I conclude that the 30 employees named in the amendedconsolidated complaint who were discharged on April 20were discharged for union activities, namely engaging in anunfair labor practice strike, in violation of Section 8(a)(3) ofthe Act.8. The Nancy Musser incidentNot long after the union delivery trucks departed, non-striking employees and supervisors began coming to work.In order to reach the parking area provided on Respon-dent's premises, employees had to drive from Maule Roadacross the picket line into plant property. One employee,Margaret Kessler, drove into picket Hank Conely whiledriving across the picket line and, under circumstances notfully described in the record, knocked him down with herpickup truck. A few minutes later, Supervisor Nancy Mus-ser and three other employees or supervisors arrived inMusser's car. Musser, who is now the defendant in a suit forcivil damages, did not testify in this case. The pendency ofa civil action against her is not a justification for decliningto draw the normal inference relative to evidence whichcould be provided by witnesses who are available, but arenot called to testify. According to credited testimony in therecord, Musser drove her car across the picket line, acceler-ated when she got inside the line, gave no warning to on-coming pedestrians when she was on company premises.and drove the car into Tong. After the collision, when Tonglaid on the ground to the side of the car, Musser did notstop to render assistance but drove on. She parked the carbehind the plant and did not return to the scene of thecollision even to inquire as to the condition of the victim.Musser's comment about what she would like to do tounion girls, uttered some months later, gives some insight91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto the vicious attitude she harbored and lends support tothe conclusion that she deliberately drove her automobileinto a striking employee when the employee was engagingin concerted, protected activities. Whatever may be the civilor criminal consequences of these actions under state law,this assault clearly invades the employee's Section 7 rightsand is a violation of Section 8(a)(1) of the Act. When Mus-ser told a group of employees sometime in July that shewould like to "knock hell out of the Union girls and runthem down the fryer," her statement also violated Section8(a)(1) of the Act.9. The April 22 wage increaseIt is undisputed that in April 1977, Respondent grantedto all of its employees a 10-cent-an-hour across-the-boardwage increase. There is some question in the record as tothe exact date on which the increase took effect, but theparties stipulated that it occurred on April 22, so I willabide by the stipulation. The increase was granted 4 daysafter the strike began and at a time Respondent was solicit-ing strikers to return to work. The decision to grant thiswage increase was not negotiated by Respondent with thecertified bargaining agent. Respondent attempts to justifythe wage increase on the basis that, in previous years, it hadgiven 10-cent hourly increases across the board to its em-ployees. It is true that employees in previous years receivedblanket wage increases, usually in that amount. However,the regularity, the timing, and the amount of prior increaseshad not been so automatic or so predictable that it couldconstitute the basis for a finding that a pattern existed inthis regard. Even if a prior pattern of wage increases couldbe established, the existence of such a labor relations his-tory could not justify the failure of Respondent to notit' thebargaining agent in advance of this proposal and its failureto negotiate the timing and the amount of the increase.Accordingly, by granting a wage increase of 10-cents perhour to employees on April 22 without notifying and bar-gaining with the duly certified bargaining agent, Respon-dent herein violated Section 8(a)(l) and (5) of the Act.10. Post-strike changes in working conditionsIt is apparent from this record that, before the April 18strike, Respondent herein ran a rather "loose ship." It isequally clear that after the first strikers returned on June 14and particularly after the remainder were ordered back towork on July 18, Respondent began to run a "taut ship" inthe enforcement of its work rules and in administering com-pany discipline. This change in the vigor of its disciplinewas never negotiated. Before the strike, written warningslips were never issued for work deficiencies and were re-served exclusively and sporadically for absenteeism. SinceJuly 1977, over 100 written warning slips have been issuedto employees for job-related infractions. At a prestrikespeech Fry told employees that he had only fired employeesfor two reasons, stealing and embezzlement. After the strikebegan, employees came to be fired for a variety of reasons.It is clear that, whatever were the work rules which existedbefore the strike, they were frequently honored in thebreach rather than in the observance and the infraction ofthese rules was a matter that was lightly regarded. Thisattitude changed suddenly and radically in the summer of1977.One area in which rules were clearly changed related tothe matter of talking with other employees who were work-ing on the same conveyor. Before the strike, Respondentpermitted such talking among employees according to whatmight be called a rule of reasonableness. They were permit-ted to talk during working time with others who were lo-cated at or near their work stations so long as the talkingdid not hamper production. If and when it did, a supervisorwould verbally caution the person or persons who weretalking too much. After the strike, there was a clamp downon employee talking. Some supervisors told employees theycould not talk with returning union supporters. Other su-pervisors told employees that they could not talk at all dur-ing working time. Some told employees they could speak tothe employee next to them on the conveyor line, but couldnot speak to employees working directly across the con-veyor. After the strike, excessive talking, whether or not itviolated a stated rule, was not met simply with verabl cau-tions, but with written disciplinary slips. Some of these slipsplayed a part in layoffs or discharge which were later justi-fied or supported by warnings which had been issued fortalking. Respondent attempts to justify the imposition ofnew talking rules (or the stricter enforcement of old rules)on the basis that it was faced with a business emergencywhich necessitated these and other stern measures. The na-ture of this emergency and the casual connection between itand the rules in question was never quite spelled out. It wasclear that Fry was miffed that he had to take back into hisplant, under penalty of contempt of court, strikers whom hedisliked and had discharged. It takes little imagination toconclude that the rule or rules against talking, as well as theother changes in working conditions which were imposedwhen strikers returned, were generated in retaliation forunion activity and as a means of goading returning strikersinto leaving the plant of their own accord. Fry frankly con-fessed this desire to his supervisors. Hence, the impositionof new rules respecting talking and disciplining of employ-ees for excessive talking during worktime violated Section8(a)(1) of the Act. This change in conditions of employ-ment, both as to the substance of the rules and in theirenforcement, without first bargaining with the certified bar-gaining agent about the changes, violated Section 8(a)(5) ofthe Act.I have credited the testimony of two former supervisorswho took the stand and testified that, shortly after the strik-ers returned, Fry instructed them to harass the returningstrikers and goad them into cursing back at their supervi-sors. This instruction indelibly colors many events whichtook place in the plant after the strikers returned conceringemployer actions which might, in some other context, beregarded as a legitimate exercise of business judgment inthe running of a plant and the disciplining of employees.Regardless of the theoretical existence of a rule requiringemployees to wear hair nets in such a manner as to cover allof their hair, employees were in fact permitted to let theirhair hand out beneath the hair nets rather than place thehair nets far down on their foreheads. After the strike, hairnets had in fact to be worn strictly in accordance with this92 FRY FOODS, INC.rule. Beginning in the summer of 1977. employees were re-quired to change shoes before coming to work and wererequired to wear in the plant any shoes which had not beenworn on the street. The practice before the strike was quiteto the contrary. Previously employees had frequentlyleaned on the conveyor or rested their feet on a bar underthe conveyor prior to the strike. They were disciplined fordoing so after the strike. The use of profanity and obscenitywas not infrequent before the strike. After the strike, the useof such language often resulted in written disciplinary slipswhen it was used in remarks to supervisors. I conclude thatthese changes in rule enforcement were part of'a picky atti-tude adopted by supervisors toward employees. and espe-cially returning strikers, in response to Fry's instruction tocrack down. Such harassment violates Section 8(a)( ) of theAct.After the conclusion of the strike. Respondent also insti-tuted a policy of requiring its supervisors to make writtenaccounts of minor, inconsequential actions and statementsof employees which took place in the course of the work-day. These notebooks included the most trivial items, in-cluding the length of time it took certain employees to go tothe toilet. The accounts were turned into the office at theend of the week, although reports of activities on the onionline, where the bulk of the returning strikers were assignedto work, were turned in to the office on a daily basis. Suchpettiness, when viewed in light of Fry's instructions to ha-rass returning strikers, clearly forms an element employerharassment of employees in reprisal for engaging in unionactivities, all in violation of Section 8(a)( ) of the Act.11. The institution of production standards for packingonion boxesToward the end of the summer, Fry instructed some ofthe supervisors to begin timing employees to determine howlong it took them to remove breaded onion rings from theconveyor and pack them in 2-pound boxes. For the mostpart the timing was done without the employee's knowledgethat her work was under surveillance. A number of employ-ees received disciplinary warning slips for packing boxes attoo slow a pace, altough no standard for box packing hadbeen established and announced until mid-December. Atthat time, Fry informed employees that 35 seconds was thetime standard for the packing of a box of onions. Respon-dent did not notify the Union that it was seeking to imposea job standard relating to the packing of boxes, nor did itnegotiate with the Union either the decision to impose astandard or how much time should properly constitute thestandard for the operation in question. Such unilateral ac-tion was taken in derogation of the Union's status as bar-gaining representative and constitutes a violation of Section8(a)(l) and (5) of the Act.12. The no-solicitation ruleRespondent insists that it has always maintained and en-forced a no-solicitation rule which forbids employees fromsoliciting at the plant except during nonworking time and innonworking areas. Fry also insisted that such a rule hadbeen posted on the bulletin board for all to see. No one elseremembers seeing the posting of such a rule. and no copy of'the rule was produced during the hearing. Fry justifies thenonproduction of the written rule on the basis that his fileswere destroyed, along with the bulletin board and the post-ings thereon, during a fire which took place in June 1976.No such rule was posted between the time of the fire inJune 1976 and July 1977, when the rule here in controversywas established and posted. Various employees testifiedthat it was commonplace before the strike to see employeesselling items, collecting money for the "sunshine fund," orengaging in similar nonworking activities during workinghours. From the testimony, from the lack of an) corrobora-tion of Fry's testimony, and from the collective testimonythat Respondent had a relaxed view ot' discipline beftre thestrike began. I conclude that. before the stike. Respondenthad no rule against soliciting during working time. It fol-lows from this conclusion that the rule which the attorneydrew up and which Fry promulgated in July 1977. was anew rule which altered terms and conditions of employ-ment that previously existed in the bargaining unit. Sincethe promulgation of the new rule was not negotiated withthe certified bargaining agent, the unilateral action of Re-spondent is imposing it violates Section 8(a)(1) and (5) ofthe Act.13. The 3-day ruleIn the past Respondent had a rule which stated that if anemployee was absent for 3 consecutive days without callingin, she would be discharged. In Respondent's lexicon, therule was so phrased that she would be deemed to have quit.However, before the strike, this rule was never enforced.There is credited and uncontradicted testimony in the rec-ord from employees of instances in which they were absentfor more than 3 consecutive days without notifying Respon-dent but were not discharged. There is also Fry's statement,noted above, that he never discharged anyone except forembezzlement and stealing. However., after the strike be-gan, the employer began to enforce this rule with a heavyhand. The change in enforcement policy constitutes, in ef-fect. a different term or condition of employment. Since itwas instituted without negotiation with the bargainingagent, the change amounts to a violation of Section 8(a)(l)and (5) of the Act.14. Oppressive assignments to returning strikersFry told his supervisors to segregate returning strikersfrom other employees by assigning them to the onion lineand by keeping them away from jobs in the packing room,although some of these employees had worked in the pack-ing room before the strike. Respondent also assigned re-turning strikers in disproportionate numbers to the batterfried onion line whenever the "batter fried" line operated.This line is one of the most onerous positions in the plantbecause working on this line subjects an employee to largeamounts of intense onion fumes mixed with the fumes ofhot grease. Moreover, it was the custom previous to thestrike to rotate employees into this position for short peri-ods of time. It was also customary to permit employees toavoid entirely those jobs which produced in them a unique93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor particularly strong physical reaction. No such latitudewas granted after the strike. There is little doubt that thechange of heart was dictated by union considerations. Fryadmitted as much, sometime in September, when he toldTaylor, in response to a request for a transfer from thegarbage line, that "the girls got themselves into the prob-lem" and they would have to work it out the best theycould. The type of harassment described above, namely,imposing onerous tasks on union supporters in retaliationfor their union activities, violates Section 8(a)(1) of the Act.15. Other independent violations of Section 8(a)(l)of the ActJust before the discharged strikers came back to the plantunder the terms of a district court order, Respondent held ameeting with employees to inform them of this forthcomingevent. During this meeting, Respondent's attorney, Affeldt,spoke to the assembled employees, who included both re-placements and strikers who were offered reinstatement onJune 14. He attempted to convey to them the futility of theunion effort by telling them that it would be at least 4 yearsbefore the Union came into the plant. Such a statementviolates Section 8(a)(1) of the Act.During this same time, Supervisor Wilma Hoover washeard to say to a number of employees that she would liketo follow a striker home and ram her automobile into astriker's car. This statement displayed deep hostility on thepart of a supervisor who had originally been selected as amember of the plant bargaining committee and is a clearviolation of Section 8(a)(l) of the Act.16. The second refusal to furnish informationAs noted above, Respondent unlawfully refused to fur-nish information to the Union relating to classifications,wages, and certain fringe benefits of unit employees whichwas requested in the Union's April 4 Letter. On June 17,Union Attorney Lackey wrote to Company AttorneyAffeldt to inquire as to the status of health insurance cover-age to employees who had been discharged. He also askedabout a request by unit employee Nancy Hill for pregnancyleave and sought additional information relating to a griev-ance being pressed by unit employee Bonnie Schroen forvacation pay which she had not received.On July 12, Union Representative Sledz wrote to BeverlyFry to inquire about the discontinuance of health insurancebenefits for seven strikers. He also asked Respondent tojustify or explain the action it had taken on June I in dis-continuing the payment of health insurance premiums. OnJuly 11, the Union wrote Fry asking for the same informa-tion it had requested in the April 4 letter. On July 26, afterthe issuance of the district court order, Fry wrote to UnionRepresentative Kemp, supplying him with certain generalinformation concerning existing wages and benefits whichKemp had asked about in a letter dated July 18. Fry's re-sponse did not contain a list of employees with their wagesand job classifications. This information was not furnishedto the Union until November 14. Some of the above infor-mation was furnished in a desultory manner and some ofthe requested information apparently was never furnished.All of it related to matters well within a bargaining agent'slegitimate scope of inquiry. The failure to furnish such in-formation and the failure to furnish other information withreasonable promptness and without the interposition of adistrict court order amounts to a violation by this Respon-dent of Section 8(a)(l) and (5) of the Act.17. Post-strike disciplinary suspensionsYoulanda Phelps, the daughter of Gannon and a strikerwho was ordered back to work by the district court, re-ceived three written warnings during the late summer of1977. One was issued for calling a fellow employee a scab,one for calling her supervisor a "suck ass," and one forletting good onions fall on the floor from the conveyor.Under the new policy of giving a suspension after threewritten warnings, Phelps was suspended for 3 days. Thissuspension took place pursuant to a change in disciplinarypolicy which was unilaterally instituted or implemented. Itwas imposed upon a known union activist for activitieswhich, before the strike, would not have drawn any writtenwarnings, and was imposed following Fry's instruction tosupervisors to crack down on union adherents. Accord-ingly, I conclude that the reasons advanced to justify thesuspension were pretextual and that it was effectuated be-cause of Phelp's union sentiments and activities. Accord-ingly, the suspension violated Section 8(a)(l) and (3) of theAct.Returning striker Kay Fortney Tong was given a writtenwarning by Supervisor Smith in October for failing to packonions as fast as required under an illegally adopted and asyet unannounced work standard. She was given a secondwritten warning for writing "shove it up your scabby nose"on the warning slip which she just received for packingonions too slowly. Three days later she was given a thirdwarning slip for packing onions too slowly and along with itreceived a 3-day suspension. It is clear these slips and theresulting suspension fitted the pattern of behavior by Re-spondent's supervisors which was prompted by the instruc-tions they had received to harass returning strikers. Hencethe reasons given for suspending Tong were pretextual. Ac-cordingly, I find that the suspension violated Section 8(a)(l)and (3) of the Act.On August 2, Gannon was given a warning slip for takingpacked boxes of onions off the conveyor and for shovingonions off the conveyor. She denied the truth of the asser-tions on the warning slip. On August 23, she received asecond written warning for pulling onions off the line ontotrays when they were coming down the conveyor belt toofast to be boxed. In so doing, she was following a practicewhich had been regularly employed during the prestrikeperiod. She protested the issuance of this slip and got into averbal tiff with the supervisor who issued it. Under thesecircumstances, she was suspended for 3 days. Gannon wasthe acknowledged in-house leader of the organizing effort.The suspension was accomplished in pursuance of an ille-gally imposed warning system and followed the Fry instruc-tion to crack down on strikers. I conclude that the reasonsoffered for the suspensions were pretextual and that Gan-non was suspended for union activities in violation of Sec-tion 8(a)(1) and (3) of the Act.94 FRY FOODS, INC.Returning striker Wanda Depinet was frequently criti-cized by her supervisor for not cutting mushrooms fastenough and for not cutting them in a proper manner. Onone occasion in November 1977, when a supervisor criti-cized Depinet for the manner in which she was preparingmushrooms, Depinet told her to shut her "gd mouth andget the hell out of there." Upon receiving a warning slip forusing such language, Depinet told her supervisor to "shoveit," whereupon she was suspended for 3 days. Normally aresponse such as the one Depinet made to supervisory cor-rection would amply justify the issuance of a disciplinarysuspension. However, as frequently noted before, Respon-dent had adopted a policy of goading union employees intocursing supervisors in order to acquire a basis for disciplin-ing or discharging them. Accordingly, it cannot now beheard to complain about management prerogatives andcompany discipline when the policy it was followingbrought about the results it was designed to accomplish,namely obscene or insubordinate language uttered in angryreply to calculated employee-baiting. Accordingly, I con-clude that the suspension of Depinet violated Section8(aXl) and (3) of the Act.In January 1978, Doris Kubis, the chairman of the bar-gaining committee, had to leave work suddenly in responseto a message she received. Her husband had suddenly be-come seriously ill. The following day, she took him to thedoctor and missed a day's work in the process. However,she notified Respondent of her intended absence and thereason for it and presented a written doctor's verification ofthe reason for her absence when she returned to the plant.Upon tendering the excuse, she was told that her absencewas unexcused and that she would receive a temporary sus-pension for missing work. I conclude that the reason prof-fered for imposing this suspension was specious and thatkubis was suspended in order to punish a leading unionadherent, all in violation of Section 8(a)(1) and (3) of theAct.18. Post-strike individual dischargesa. Susan NeikirkSusan Neikirk had been employed by Respondent since1972. In January 1977, she took an extended leave of ab-sence to undergo surgery and was under the care and treat-ment of two physicians, one located in Tiffin and the otherin Toledo. Her Tiffin physician, Dr. Lahy, gave her a writ-ten release dated April II1, a week before the strike. How-ever, she did not receive a release from Dr. Schecter inToledo, which was dated April 13, until after the strikebegan. She did not return to work, but actively participatedin the picketing effort. She tried to return to work in June,but was met with a so-called "letter of resignation" inwhich Respondent asserted that, by failing to come back towork when released by a physician or within 3 days there-after, Neikirk was deemed to have resigned. In fact, Neikirkdid not resign and Respondent's letter of June 21 amountedto a discharge notice. Until the strike began, Respondentmade no effort to insist that employees, as the price of re-turning from sick leave, report for work within 3 days fromthe date of the doctor's release. If Neikirk had returnedwithin the 3-day grace period after receiving Dr. Schecter'srelease, she would have had to cross the picket line whichshe helped to support. In fact, as so often noted above, Frysaid just before the strike that he never fired anyone exceptfor embezzlement or stealing. In this case, the record pres-ents a situation where an employer, who was exhibited col-lateral evidence of animus in a high degree, discharged aknown union adherent and striker for a reason never beforeused to discharge any employee. I conclude that the reasonproffered was specious and that Neikirk was in fact dis-charged for union activities in violation of Section 8(a)(I)and (3) of the Act.b. Mary Jane BodiStriker Mary Jane Bodi was reinstated on July 18 pursu-ant to the district court order. She was placed on the onionline sorting freshly cut raw onions, a position she had occu-pied either rarely or not at all before the strike. Bodi suf-fered from asthma and the fumes of freshly cut onions wereparticularly noxious to her, requiring her to seek medicalattention and an asthma shot. She missed work for a fewdays because of this ailment. When she returned, she pre-sented a medical slip containing a doctor's request that shebe assigned to work which did not involve immediate con-tact with raw onions. Respondent refused to accept thisexcuse, saying that everyone in the plant had to come intocontact with raw onions. Shortly thereafter, Bodi received aletter stating that she had resigned. In fact, she had notresigned. As in the case of Neikirk, the letter was in effect adischarge notice. This reason asserted for the discharge wasthat she had been absent from work for 3 consecutive dayswithout notifying the Company.The reason asserted for Bodi's discharge was a reasonbased upon Respondent's newly adopted policy of enforc-ing a 3-day rule, a rule which was not used before the striketo cause the termination of an employee. As found above,the change of policy which was used as the justification forBodi's discharge amounted to a violation of the Act be-cause it had not been negotiated with the bargaining agent.Hence, Bodi was discharged for a reason which Respondentwas not free to use. Moreover, the reason which was prof-fered was wholly pretextual. Bodi was a striker and an ac-tive union adherent whose presence in the plant Fry wasordered to accept by the district court. Fry was looking forany excuse available to discharge these returnees and, in thecase of Bodi, found one in the matter of her illness and theresulting absence. Accordingly, I conclude that, by dis-charging Bodi, Respondent herein violated Section 8(a)(l)and (3) of the Act.c. Tina ShetzerTina Shetzer began working for Respondent in February1977. She started working on the fish line on the third shift.She went on strike on April 18. During the strike, the fishline was discontinued. When she returned to work in Julypursuant to the district court order, she was assigned to thegarbage line. During or shortly before the strike she becamepregnant. After working a short time on the garbage line,she complained that the shiny material under the conveyorbelt made her dizzy so she sought medical attention. Sheobtained a doctor's slip stating that there was a medical95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbasis to her complaint of dizziness brought on by the move-ment of the conveyor over a shiny backdrop. When shepresented the slip to Respondent, she was told that it wasnot acceptable and that she would not be allowed to workunless there were no restrictions on work assignments. Inthe past, as in the case of Taylor and others, Respondentnormally honored requests for transfers to other positionswhen they were prompted by particular physical discomfortresulting from a particular assignment. Most positions inthe plant on the production lines are unskilled and were,until the strike, frequently interchanged. The refusal of Re-spondent to apply its past practice in the face of Shetzer'srequest, as well as its treatment of the second medical ex-cuse limiting her activities in the plant as tantamount toresignation, was simply another ploy to remove union ad-herents who returned to the plant under a court order.Whether this action constitutes bad faith on the part ofRespondent in complying with the terms of the districtcourt order is a matter for determination in another forum.Within the parameters of this case, it is clear that the reasonoffered in the Shetzer discharge was pretextual and thatShetzer was fired for union activities in violation of Section8(a)(l) and (3) of the Act.d. Barbara Kay Fortney TongAfter Tong returned to work from the suspension dis-cussed above, she was given another written warning onNovember 22 for taking I minute to pack a box of onions.Tong wrote on a slip, "Cram it, scab." On December 5, herpacking efforts were timed again and she was recorded astaking 59, 60, and 61 seconds, respectively, for packingthree boxes of onions. For this deficiency she was dis-charged. At the time Tong was terminated, no employeeshad been notified by Respondent how long they were ex-pected to take packing onions. Moreover, the standard hadnot been negotiated with the bargaining agent, either atthat time or at any subsequent time, so Respondent was notfree to impose any set standard upon its employees. As inthe other discharge cases, it is clear that Respondent waslooking for excuses to get rid of returning strikers, espe-cially one like Tong who was most vocal in her support ofthe Union, who gave an affidavit in the investigation of acharge, and who is now maintaining a civil suit againstRespondent for injuries which she received while engagingin union activities in front of Respondent's plant. Accord-ingly, I conclude that Tong was discharged for her unionactivities in violation of Section 8(a)(1), (3), and (4) of theAct.e. Wanda DepinetAbout a month after Depinet returned to work from thesuspension she received in early November, she was dis-charged. This event occurred on December 22 and asserted-ly resulted from the fact that she was timed packing onionsat 51, 50, and 57 seconds, respectively. Her discharge waseffectuated pursuant to an illegally imposed work standardand, as in the case of Tong and other strikers, was pre-textual in nature. Accordingly, I find that Depinet was dis-charged for engaging in union activities in violation of Sec-tion 8(a)(l) and (3) of the Act.19. The alleged domination of an employee committeeWhile not discussed above, the General Counsel allegesthat Respondent assisted and dominated an employee com-mittee which acted in the capacity of a labor organizationpurporting to represent the employees in the bargainingunit. To establish this charge, he must present evidence ofassistance or domination occurring after September 29,1976, when the period of limitations began. Local LodgeNo. 1424, International Association of Machinists [BryanManufacturing Company] v. N.L.R.B., 362 U.S. 411 (1960).Events which transpired before that date may only be reliedupon insofar as they illuminate or lay bare unfair laborpractices arising out of operative facts occurring after thatdate.There is no dispute that there existed for several years atRespondent's plant an employee committee, known simplyas the Committee, which was composed for the most part ofemployees elected each September for terms of one year. Asfar as the record in this case discloses, the committee hadno written constitution, by-laws, or rules of procedure. Itsimply met from time to time. One of its principal functionswas to plan and carry out social events for employees, in-cluding summer picnics, Halloween and Christmas parties,and similar events. From time to time the Committee alsoconsidered and made recommendations to managementconcerning matters which can properly be described as em-ployee grievances.Elections of employees to the Committee took place un-der direct company supervision. Employees would gather inthe breakroom in the presence of either Beverly Fry orJacci Franklin and cast written ballots. Apparently 10 em-ployees would be verbally nominated and nominees wouldthen be selected by written ballot. The last of these electionsoccurred in September 1976, at a time which I concludewas outside the 10(b) period. In October 1976, the Commit-tee met to plan a Halloween party and in December 1976, itmet to plan a Christmas party.At a meeting in December 1976, within the 10(b) period,the Committee discussed a grievance of part-time employ-ees Melinda Hardesty and Florence Bayliss. Respondenthad a rule that, to be eligible to receive holiday pay forthose holidays for which benefits were granted, an em-ployee was required to work both the day before and theday following the holiday. Respondent refused to pay holi-day to Bayliss and Hardesty. While the record is somewhatconfused, it appears that both employees normally worked4-hour shifts, so to apply a strict requirement of working,full 8-hour shift both before and after a holiday would not,in each instance, permit them to qualify for holiday pay,even though they were present for work for the entire timethey were scheduled to work. The Committee voted to rec-ommend granting Hardesty the requested holiday pay andtold Beverly Fry, who was present during the meeting, ofthis decision. It is unclear what happened to Bayliss' griev-ance.On another occasion within the 10(b) period, the Com-mittee voted to recommend holiday pay for Charlotte Lu-cius, who had been denied this benefit on one occasion. Itappeared that Lucius suffered a leg burn and had a medicalappointment the day before the holiday. She was told either96 FRY FOODS, INC.to reschedule her appointment or to forfeit holiday pay un-der the terms of the rule described above. The Committeetook a vote recommending action in Lucius' case. Phelpswas later told that the Committee had been discontinuedand that employees who desired to hold the picnic Phelpswas promoting would have to do so on their own, withoutany assistance from Respondent.There is no question that the Committee functioned, inpart, as a labor organization within the meaning of the Actbecause it processed and pressed grievances on behalf ofemployees relating to wages and fringe benefits. It is alsoclear that the Committee functioned in this capacity within6 months prior to the filing of the first charge in this con-solidated case. The clear domination of the Committee byRespondent in supervising the semisecret balloting for com-mittee members took place before the commencement ofthe 10(b) period. The statement of Franklin to Phelps inSeptember 1977 that the Committee had been discontinuedevidenced, as nothing else could, how completely the Com-mittee was a creature of Respondent's undertaking and ini-tiative. Within the 10(b) period, the Committee consideredand processed grievances at meetings chaired by supervi-sory personnel. Such interferences amounts to dominationwithin the meaning of the Act. Fremont ManufacturingCompany, Inc., 224 NLRB 597 (1976). The fact that theCommittee had gone out of existence and Respondent hasostensibly ceased to commit this violation is no defense to aremedial order. Mexia Textile Mills, Inc. v. N.L.R.B., 339U.S. 567 (1950). Accordingly, I conclude that, by dominat-ing the operations of an employee committee, which consti-tutes a labor organization, Respondent herein violated Sec-tion 8(a)(2) of the Act.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, and pursuant to Sec-tion 10(b) of the Act, I make the following:CONCLUSIONS OF LAW1. The Respondent, Fry Foods, Inc., is now, and at alltimes material herein has been, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. United Steelworkers of America, AFL-CIO, and anemployee group known as the Committee are, respectively,labor organizations within the meaning of Section 2(5) ofthe Act.3. All full-time and part-time production and mainte-nance employees, including group leaders, dock employees,and truckdrivers employed by Respondent at its Tiffin,Ohio, plant, excluding office clerical employees, profes-sional employees, guards, and supervisors as defined in theAct, constitute a unit appropriate for collective bargainingwithin the meaning of Section 9(a) of the Act.4. Since March 25, 1977, the United Steelworkers ofAmerica, AFL-CIO, has been the exclusive representativeof all employees in the unit set forth above in Conclusion ofLaw 3 for purposes of collective bargaining within themeaning of Section 9(a) of the Act.5. By failing and refusing to meet and bargain with theUnited Steelworkers of America, AFL-CIO; by unilater-ally instituting or enforcing new terms and conditions ofemployment in the bargaining unit set forth in Conclusionof Law 3, including a newly enforced policy of dischargingemployees who had been absent on sick leave for more than3 days without notifying Respondent, establishing job stan-dard for packing onions, instituting a program of progres-sive discipline including written warnings forjob-related in-fractions, refusing to grant in-plant transfers to employeeswhose health required such transfers, unilaterally institut-ing a new rule prohibiting talking, and unilaterally impos-ing a no-solicitation rule: by refusing to furnish the UnitedSteelworkers of America, AFL-CIO, requested data relat-ing to grievances and to wages, hours, and terms and condi-tions of employment in the bargaining unit, and by refusingto furnish such data in a timely manner; by altering thecomposition of the bargaining unit and diminishing job op-portunities within the unit by promoting unit employees tosupervisory positions while continuing to allow them to dobargaining unit work; and by unilaterally granting a wageincrease to bargaining unit personnel without notifying andbargaining with the Union, Respondent herein violatedSection 8(a)(5) of the Act.6. By discharging and suspending Rowena Gannon, bysuspending and later discharging Barbara Kay FortneyTong, and by suspending Mattie Taylor and reducing herstatus and her wages because said employees gave testi-mony under the Act, Respondent herein violated Section8(a)(4) of the Act.7. By discharging 30 employees named in Paragraph 31of the amended order consolidating cases, amended consoli-dated complaint and notice of consolidated hearing, onApril 20, 1977, because said employees engaged in an un-fair labor practice strike; by discharging on other dates Ro-wena Gannon, Barbara Kay Fortney Tong, Mary JaneBodi, Tina Shetzer, Wanda Depinet, and Susan Neikirk be-cause they engaged in union activities; and by demotingMattie Taylor because she engaged in union activities; andby suspending Rowena Gannon, Wanda Depinet, BarbaraKay Fortney Tong, Youlanda Phelps, and Doris Kubis be-cause they engaged in union activities, Respondent violatedSection 8(a)(3) of the Act.8. By dominating an employee group known as theCommittee, Respondent violated Section 8(a)(2) of the Act.9. By the acts and conduct set forth above in Conclu-sions of Law 5, 6, 7, and 9: by coercively interrogatingemployees concerning their union sentiments; by creatingamong employees the impression that their union activitieswere subject to company surveillance; by threatening toclose the plant and threatening to fire employees if theunion won the election: by soliciting employee grievancesand promising to grant wage increases and improvementsin fringe benefits if the employees rejected the union; bystating that Respondent would not bargain with the Unioneven if it won the election; by telling employees that itwould be 4 years before a union which was already certifiedwould come into the plant; by threatening to replace unfairlabor practice strikers if they did not return to work; bystating that they would like to do physical harm to unionsupporters or threatening such harm; by assaulting an em-ployee by automobile while said employee was engaging inunion activities; by harassing employees through institutingnew work rules relating to dress, talking, resting whileworking, intensified surveillance and written reports of mi-97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnor on-the-job activities of employees, refusing to rotate jobassignments, and selecting union supporters for the mostonerous tasks in the plant; by requesting supervisors to ha-rass employees and to goad them into cursing them; byissuing large numbers of disciplinary warnings by tellingemployees not to speak to returning strikers; by requestinga job applicant to engage in surveillance of the union activi-ties of the employees, Respondent herein violated Section8(a)(1) of the Act.10. The aforesaid unfair labor practices have a close, in-timate, and adverse effect on the free flow of commercewithin the meaning of Sections 2(6) and (7) of the Act.REMEDYHaving found that Respondent herein has adopted a cal-culated, long-term policy of committing serious and re-peated unfair labor practices, I will recommend to theBoard an Order requiring that Respondent cease and desisttherefrom and that it take certain affirmative actions de-signed to effectuate the purposes and policies of the Act. Iwill recommend that the Board issue against Respondent aso-called broad 8(a)(1) order designed to suppress any andall violations of that section of the Act. I will further recom-mend that Respondent be required to grant full and imme-diate reinstatement to their former or substantially equiv-alent positions to all of the discriminatees found in thiscase, and that it make them whole for any loss of pay orbenefits which they have suffered by reason of the discrimi-nations practiced against them, whether by way of dis-charge, demotion, or suspension, in accordance with theWoolworth formula,23 with interest thereon in accordancewith the adjusted prime rate used by the U.S. Internal Rev-enue Service for computing interest on tax payments. Flor-ida Steel Corporation, 231 NLRB 651 (1977); Isis Plumbing& Heating Co., 138 NLRB 716 (1962). I will also recom-mend that Respondent be required to post the usual notice,notifying its employees of their rights and the results of thiscase.Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole,and pursuant to Section 10(c) of the Act, I make the follow-ing recommended:ORDER24The Respondent, Fry Foods, Inc., Tiffin, Ohio, and itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain with the UnitedSteelworkers of America, AFL-CIO, as the exclusive col-lective-bargaining representative of its full-time and part-time production and maintenance employees, including23 F W Woolworth Company, 90 NLRB 289 (1950).14 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.group leaders, dock employees, and truckdrivers employedat Respondent's Tiffin, Ohio, plant, excluding office clericalemployees, professional employees, guards, and supervisorsas defined in the Act.(b) Dominating or assisting in the administration of theCommittee or with the formation or administration of anyother labor organization of its employees, and contributingsupport to the Committee or to any other labor organiza-tion of its employees.(c) Coercively interrogating employees concerning theirunion sentiments and activities.(d) Creating among employees the impression that theirunion activities are the subject of company surveillance.(e) Threatening to close the plant or threatening to fireemployees because of their union activities or in the eventthe Union should win a representation election.(f) Telling employees that it will not bargain with theUnion even if it becomes the certified bargaining represent-ative.(g) Telling employees that an excessive and extended pe-riod of time will elapse before the certified bargaining agentis able to gain recognition.(h) Asking employees not to speak with other employeeswho are union sympathizers.(i) Stating to employees that it would like to do physicalharm to union supporters or threatening to do physicalharm to union supporters.(j) Committing physical assaults upon union sympathiz-ers.(k) Harassing union supporters on the job or institutingnew work rules by stepping up the enforcement of old rules,by engaging in excessive surveillance, prohibiting employ-ees from talking, assigning union sympathizers to moreonerous tasks, refusing to rotate them into other jobs, or byany other means or method.(1) Requesting supervisors to harass union sympathizersand to goad such employees into cursing supervisors ordoing other insubordinate acts.(m) Requesting job applicants or employees to engage insurveillance of the union activities of employees.(n) Instituting or effectuating a policy of written disci-plinary warnings designed to harass or intimidate unionsupporters.(o) Altering the composition of the bargaining unit byreclassifying positions from bargaining unit positions to su-pervisory positions and promoting bargaining unit mem-bers to such positions, while permitting them to continue todo bargaining unit work, without first negotiating with theUnion.(p) Refusing to provide the Union in a timely mannerwith any information it requests which is relevant to theexercise by the Union of its responsibilities as the certifiedbargaining agent.(q) Unilaterally granting wage increases, instituting anew policy on sick excuses, enforcing a rule making 3 daysabsence without notification a basis for discharge, changingwork rules or changing the lack of enforcement of old workrules so to prohibit employees from talking to other em-ployees or resting, imposing no-solicitation rule, institutingjob standards for the tasks, granting wage increases to orreducing the wages of any employee, utilizing a practice of98 FRY FOODS, INC.issuing written disciplinary warnings for violation of workrules, or otherwise unilaterally changing the wages. hours.or terms and conditions of employment of any bargainingunit employee without first notifying the Union and bar-gaining collectively with it in good faith concerning suchproposed changes provided that nothing herein shall re-quire Respondent to rescind any wage increase which it haspreviously granted.(r) Discouraging membership in or activities on behalf ofUnited Steelworkers of America, AFL CIO, or any otherlabor organization, by suspending demotions. dischargingemployees, or otherwise discriminating against them intheir hire or tenure.(s) Discharging, suspending, or otherwise interferingwith, restraining, or coercing employees because they havegiven testimony under the Act.(t) Imposing or enforcing any job standard for the pack-ing of onions or any other operation unless and until saidstandard has been negotiated in good faith with the Union.(u) Causing, requiring, or permitting its supervisors tomake detailed written notes of acts done and words utteredby employees in the course of their employment.(v) Threatening to replace unfair labor practice strikersif they do not abandon their strike and return to work.(w) Soliciting employee grievances and promising to im-prove wages and benefits if employees reject union repre-sentation.(x) By any other means interfering with, restraining. orcoercing employees in the exercise of rights guaranteed tothem by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Offer to Rowena Gannon, Mattie Taylor, WandaDepinet, Doris Kubis, Barbara Kay Fortney Tong, SusanNeikirk, Tina Shetzer, Mary Jane Bodi, Bonnie Schroen.Rose Ridner, Lynn Burlile, Elizabeth Glick, Barbara Bell,Lina Runion, Betty Reinhart, Rita Caldwell, Patricia Da-vis, Timothy Magers. Carol Lockard, Thelma Cameron,Linda Firestone, Mildred Zallner, Polly Endicott, DeborahWillborn, Ethel Long, Youlanda Phelps, Carolyn Bloom.Brenda Taulbee, Fay Clinard, Charlotte Lucius, MaryElchert, Hank Conely, and to any other employee who wassuspended after July 18, 1977, pursuant to the policy orpractice of issuing written reprimands for violations of workrules, full and immediate reinstatement to their former posi-tions or, in the event that their former positions no longerexist, to substantially equivalent employment, withoutprejudice to their seniority or to other rights which theyformerly enjoyed.(b) Make whole all of the employees and classes of em-ployees named or designated in paragraph 2(a) of this Or-der for any loss of pay and benefits which they may havesuffered by reason of the discrimination found herein. in themanner described above in the section entitled "Remedy."(c) Withdraw all recognition from the Committee as arepresentative of any of its employees for the purposes ofdealing with Fry Foods, Inc., concerning grievances, labordisputes, wages, rates of pay. hours of employment, or otherconditions of work and completely disestablish the Com-mittee as such representative, provided that nothing hereinshall be construed as prohibiting its employees from form-ing. joining, or assisting any labor organization.(d) Expunge from the personnel records of all of its em-ployees any written disciplinary warnings given to employ-ees after July 18, 1977.(e) Destroy all of the notebooks and other written re-ports prepared by supervisors since July 18, 1977. in whichdetailed daily accounts of minor words and deeds of em-ployees have been reported.(f) Provide to the Union all of the information requestedin its letters to Respondent on April 4. June 17. and Jul 12and 18, 1977: and any other information which the Unionrequests from Respondent which is relevant to the perform-ance by the Union of its responsibilities as certified bargain-ing agent.(g) Recognize and, upon request, bargain collectively ingood faith with the United Steelworkers of America, AFLCIO, as the exclusive collective-bargaining representative ofall of Respondent's employees in the unit set forth in para-graph I(a) of this Order.(h) Instruct its supervisors in writing to cease and desistfrom harassing employees and goading them into acts andwords of insubordination, and post a signed copy of saidnotice for a period of 60 days on company bulletin boardsand all places where notices to employees are customarilyposted.(i) Cease giving effect to any and all changes in workrules and changes in enforcement and implementation ofwork rules which took place after March 25, 1977. unlessand until Respondent has bargained collectively in goodfaith with the Union concerning the changes in said rulesand the implementation and enforcement thereof.() Preserve and, upon request, make available to theBoard or its agents for examination and copying all pay rolland other records necessary to analyze the amounts ofbackpay due under the terms of this Order.(k) Post at its Tiffin. Ohio, plant copies of the attachednotice marked "Appendix."2' Copies of the Appendix, to befurnished to Respondent by the Regional Director for Re-gion 8, after being duly signed by a representative of Re-spondent, shall be posted by Respondent immediately uponreceipt thereof, and shall be maintained by it for a period of60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customar-ily posted. Reasonable steps shall be taken to insure thatsuch notices are not altered, defaced, or covered bh anyother material.(1) Notify the Regional Director for Region 8. in writing.within 20 days from the date of this Order, what steps it hastaken to comply herewith.2f In the event that this Order is enforced bh a judgment of the UinledStates Court of Appeals., the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to Judg-ment of the LUnited States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board"APPENDIXNOli(t: To EMPI.oYIt:SPOSTEI) B ORI)ER OF 1IENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentFry Foods. Inc.. is posting this notice to comply with anorder of the National Labor Relations Board. This order99 I)E(CISIONS OF NATIONAL LABOR RELATIONS BOARDwas issued after a hearing before an Administrative LawJudge, iollowing which we were found to have violated sev-eral provisions of the National l.abor Relations Act.Wl wll.l NI() coercively interrogate employees con-cerning their union sentiments and activities.Wl WIl. N() create among employees the impres-sion that their union activities are subject to companysurveillance.Wt wl I[ Not threaten to close the plant or to dis-charge employees because of their union activities orbecause they select a union as their bargaining agent.Wt xv i NoI tell employees that it will take alengthy and excessive period of time befire the certi-fied bargaining agent is granted recognition.WI witl. NOI threaten or state that we would like todo physical harm to union sympathizers.Wi lWI.I. NI commit assaults upon union sympa-thizers.Wt WIl.I Noi harass employees for union activitiesby changing working rules or by enforcing work ruleswhich were previously not enforced, including chang-ing dress requirements. prohibiting resting while work-ing which does not interfere with production, prohibit-ing reasonable amounts of talking while working,engaging in intensive surveillance and reporting of mi-nor acts and words of employees, refusing to rotateemployees into and out of onerous jobs, requesting su-pervisors to goad employees into cursing them or en-gaging in other insubordinate acts, or by any othersimilar acts and conduct.WI Will NoI foillow a policy or practice of assigningunion sympathizers to the most onerous jobs in theplant.WIE Wl.i. NOT threaten to replace unfair labor prac-tice strikers if thev do not abandon their strike andreturn to work.WE Wl.l NOI promise improved wage benefits toemployees fir rejecting union representation.W wlVi.l. NOI ask employees not to speak to otheremployees who are union sympathizers.WE WiLL N)I issue written disciplinary warnings inorder to harass union sympathizers.WE Will. NO request job applicants to engage insurveillance of union activities of other employees.WE Will. Nol dominate a labor organization knownas the Committee, and WE NvIi.. withdraw and with-hold recognition of the Committee as a representativeor spokesman for employees in grievances, labor dis-putes, and other matters relating to wages, hours, andterms and conditions of employment.Wv wltl N(l discharge, suspend. or otherwise inter-fere with. restrain, or coerce employees because theyhave given testimon under the National Labor Rela-tions Act.WI Wii.. NoI discourage membership in or activitieson behalf of the United Steelworkers of America,A:.I, (10. or any other labor organization, by sus-pending. demoting, or discharging employees or other-wise discriminating against them in their hire or ten-ure.WE Will.. NOT by any other means interfere with,restrain, or coerce employees in the exercise of rightsguaranteed to them by Section 7 of the Act.WE WILL offer full and immediate reinstatement totheir former positions, or in the event that their formerpositions no longer exist, to substantially equivalentemployment, without prejudice to their seniority or toother rights which they formerly enjoyed to:Rowena GannonMattie TaylorWanda DepinetDoris KubisBarbara KayFortney TongSusan NeikirkTina ShetzerMary Jane BodiBonnie SchroenRose RidnerMary ElchertLynn BurlileElizabeth GlickBarbara BellLinda RunionBetty ReinhartCharlotte LuciusRita CaldwellPatricia DavisTimothy MagersCarol LockardThelma CameronHank ConelyLinda FirestoneMildred ZallnerPolly EndicottDeborah WillbornEthel LongYoulanda PhelpsCarolyn BloomBrenda TaulbeeFay Clinardand to any other employee who was suspended afterJuly 18, 1977. pursuant to the policy or practice ofissuing written reprimands for violation of work rules.WE WILL make whole all of the employees andclasses of employees noted above for any loss of payand benefits which they may have suffered by reasonof the discrimination practices against them, with in-terest.WE w.l. recognize and bargain collectively in goodfaith with United Steelworkers of America, AFL-CIO,as the exclusive collective bargaining representative ofall of our full-time and part-time production and main-tenance employees, including group leaders, dock em-ployees, and truckdrivers employed at our Tiffin, Ohio,plant, exclusive of office clerical employees, profes-sional employees, guards, and supervisors as defined inthe Act.WE WILL furnish to the United Steelworkers ofAmerica, AFL-CIO, all of the information previouslyrequested from us concerning individual grievances,wages, hours, and terms and conditions of employeesemployed in the bargaining unit, WE WILL, in the fu-ture, furnish to the United Steelworkers of America,AFL CIO, in a timely manner any information whichit requests from us which is relevant to the perform-ance by that Union of its function as bargaining agent.WE WILL NOT make unilateral changes in wages,hours, and terms and conditions of employment, andwE wi.li notify the Union in advance of any good pro-posed changes in wages, hours, and terms and condi-tions of employment, and will bargain collectively in10 FRY FOODS, INC.good faith with the Union concerning such proposedchanges.WE WILL discontinue to follow practices previouslyfollowed which were unilaterally changed without no-tification and bargain with the Union. These practicesinclude giving of written disciplinary warnings for vio-lation of work rules, a work standard for the packingof onions, the enforcement of newly-enforced dresscode, rules concerning talking and resting while work-ing, a no-solicitation rule, and other newly-imposed ornewly-enforced rules.WE WILL notify our supervisors in writing to ceaseand desist from goading employees into cursing themor engaging in other insubordinate acts.WE WILL cease making and compiling notebooksand detailed written reports concerning minor wordsand deeds of employees while working, and WE WILLdestroy such books and reports which have previouslybeen made.WE expunge from all personnel records all writtendisciplinary warnings which were issued after July 18,1977.FRY FOODS, INC.101